[exhibit101-membershipint001.jpg]
Exhibit 10.1 MEMBERSHIP INTEREST PURCHASE AGREEMENT by and among MEDLEY CAPITAL
CORPORATION, GREAT AMERICAN LIFE INSURANCE COMPANY, MCC SENIOR LOAN STRATEGY JV
I LLC and GEMS FUND 5, L.P. ___________________ DATED AS OF OCTOBER 8, 2020



--------------------------------------------------------------------------------



 
[exhibit101-membershipint002.jpg]
TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE.
...........................................................................................1
1.1 Purchase and Sale; Purchase Price.
......................................................................... 1 1.2
True Sale
.................................................................................................................
2 1.3 Withholding
............................................................................................................
2 ARTICLE II CLOSING; CLOSING DELIVERIES
.......................................................................2 2.1
Closing
....................................................................................................................
2 2.2 Closing Deliveries. At the Closing,
........................................................................ 2 2.3
Allocation of Purchase Price; Tax Matters.
............................................................ 4 ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS
.........................................................................................................................................7
3.1 Corporate Organization of Medley.
........................................................................ 7 3.2
Authority; No Violation
..........................................................................................
8 3.3 Consents and Approvals.
........................................................................................
8 3.4 Title to Membership Interests
.................................................................................
9 3.5 Solvency
..................................................................................................................
9 3.6 Independent Investigation
.......................................................................................
9 3.7 Representations of GALIC
.....................................................................................
9 ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE ACQUIRED COMPANIES
...........................................................................................................10
4.1 Organization of the Company; Subsidiaries.
........................................................ 10 4.2 Capitalization
........................................................................................................
11 4.3 Authority; No Violation
........................................................................................
12 4.4 Consents and Approvals.
......................................................................................
12 4.5 Financial Statements; Undisclosed Liabilities.
..................................................... 13 4.6 Broker’s Fees
........................................................................................................
14 4.7 Absence of Certain Changes or Events.
................................................................ 14 4.8 Legal
Proceedings
.................................................................................................
15 4.9 Company Loans
....................................................................................................
15 4.10 Company-Owned Equity Interests
........................................................................ 16 4.11
Company Assets; Title to Assets.
......................................................................... 16
4.12 Compliance with Applicable Law.
....................................................................... 17 4.13
Books and Records; Officers and Managers; Bank Accounts
.............................. 18 i



--------------------------------------------------------------------------------



 
[exhibit101-membershipint003.jpg]
4.14 Taxes
.....................................................................................................................
18 4.15 No Change of Control Payments
.......................................................................... 20
4.16 Disclaimers
...........................................................................................................
20 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
...................................21 5.1 Corporate Organization
.........................................................................................
21 5.2 Authority; No Violation
........................................................................................
21 5.3 Consents and Approvals
.......................................................................................
22 5.4 Broker’s Fees
........................................................................................................
22 5.5 No Arrangements with Management or Stockholders
.......................................... 22 5.6 Status of Buyer
......................................................................................................
22 5.7 Investigation
..........................................................................................................
22 ARTICLE VI ADDITIONAL AGREEMENTS
............................................................................23
6.1 Additional Agreements
.........................................................................................
23 6.2 Further
Assurances................................................................................................
23 6.3 Confidentiality.
.....................................................................................................
23 6.4 Waiver
...................................................................................................................
24 ARTICLE VII INDEMNITY
........................................................................................................24
7.1 Survival
.................................................................................................................
24 7.2 Indemnification
.....................................................................................................
25 7.3 Defense of Claims
.................................................................................................
26 7.4 Adjustment
............................................................................................................
27 7.5 Limitations
............................................................................................................
27 7.6 Waiver
...................................................................................................................
29 ARTICLE VIII DEFINED TERMS
..............................................................................................29
ARTICLE IX GENERAL PROVISIONS
.....................................................................................38
9.1 Expenses
...............................................................................................................
38 9.2 Notices
..................................................................................................................
38 9.3 Interpretation
.........................................................................................................
39 9.4 Counterparts; Delivery by Facsimile or
PDF........................................................ 40 9.5 Entire
Agreement
..................................................................................................
40 9.6 Governing Law;
Jurisdiction.................................................................................
40 9.7 Waiver of Jury Trial
..............................................................................................
41 9.8 Publicity
................................................................................................................
41 9.9 Assignment; Third Party Beneficiaries
................................................................. 41 9.10
Remedies.
..............................................................................................................
41 ii



--------------------------------------------------------------------------------



 
[exhibit101-membershipint004.jpg]
9.11 Amendments; Waivers
..........................................................................................
42 9.12 Severability
...........................................................................................................
42 9.13 Schedules
..............................................................................................................
42 9.14 Representation by Counsel
...................................................................................
42 EXHIBITS Exhibit A Purchase Price Calculation Exhibit B Form of Purchase
Price Certificate Exhibit C Form of Membership Interest Assignment Exhibit D
Form of Resignation Letter Exhibit E Payoff Letter APPENDIX Appendix A Payment
Information and Pro Rata Portion iii



--------------------------------------------------------------------------------



 
[exhibit101-membershipint005.jpg]
MEMBERSHIP INTEREST PURCHASE AGREEMENT This MEMBERSHIP INTEREST PURCHASE
AGREEMENT , dated as of October 8, 2020 (this “ Agreement ”), is entered into by
and among Medley Capital Corporation, a Delaware corporation (“ Medley ”), Great
American Life Insurance Company, an Ohio corporation (“ GALIC ”) (Medley and
GALIC, each, a “ Seller ” and collectively, the “ Sellers ”), MCC Senior Loan
Strategy JV I LLC, a Delaware limited liability company (the “ Company ”), and
GEMS Fund 5, L.P., a Delaware limited partnership (“ Buyer ”). RECITALS: WHEREAS
, Sellers collectively own all of the issued and outstanding membership
interests (the “ Membership Interests ”) in the Company; WHEREAS , Medley owns
87.5% of the Membership Interests in the Company (the “Medley Interests ”) and
GALIC owns 12.5% of the Membership Interests in the Company (the “GALIC
Interests ”); WHEREAS , Sellers wish to sell to Buyer, and Buyer wishes to
purchase from Sellers, the Membership Interests, subject to the terms and
conditions set forth herein; and NOW, THEREFORE , in consideration of the mutual
covenants, representations, warranties and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows: ARTICLE I PURCHASE AND SALE. 1.1 Purchase
and Sale; Purchase Price. (a) Purchase and Sale. Upon the terms and subject to
the conditions of this Agreement, at the Closing, each Seller shall sell to
Buyer, and Buyer shall purchase from each Seller, all of each Seller’s right,
title and interest in and to its Membership Interests, free and clear of all
Liens, for the consideration specified in Section 1.1(b), as apportioned among
the Sellers as set forth on Appendix A hereto (such portion is hereinafter
referred to as each Seller’s “Pro Rata Portion ”) and as described in Section
1.1(c). (b) Purchase Price. The aggregate consideration for the Membership
Interests shall be an amount in cash equal to $ 145,317,978.54 (the “ Purchase
Price ”), which consists of the components set forth in, and has been calculated
in accordance with, Exhibit A hereto. As of the Closing, a certificate, in the
form attached hereto as Exhibit B, executed by the Chief Financial Officer of
Medley (the “ Purchase Price Certificate ”) has been delivered to Buyer,
certifying that Medley’s calculation of the Purchase Price is in accordance with
the terms of this Agreement, including the calculations set forth on Exhibit A
hereto, together with reasonable supporting documentation for each such
calculation. 7



--------------------------------------------------------------------------------



 
[exhibit101-membershipint006.jpg]
(c) Closing Payments. The following payments shall be made by Buyer at the
Closing: (i) The Buyer shall pay to each Seller an amount equal to such Seller’s
Pro Rata Portion of the Purchase Price as set forth on Appendix A in cash by
wire transfer of immediately available funds to the account designated by such
Seller on Appendix A; and (ii) The Buyer shall repay, or cause to be repaid, on
behalf of the Acquired Companies, all amounts necessary to discharge the DB
Credit Facility by wire transfer of immediately available funds in accordance
with the Payoff Letter. 1.2 True Sale. The parties hereto expressly intend that
the purchase and sale transaction contemplated by this Agreement shall
constitute an absolute conveyance of the Membership Interests to Buyer without
recourse. In furtherance of the foregoing, at the Closing, Sellers shall update
their respective books and records to reflect the fact that the Membership
Interests have been sold and that Sellers no longer retain any ownership
interest therein. 1.3 Withholding. Buyer and any other applicable withholding
agent will be entitled to deduct and withhold from any amounts payable pursuant
to this Agreement (and any other agreement entered into in connection with the
Contemplated Transactions) any withholding Taxes or other amounts required under
the Code or any Applicable Law to be deducted and withheld. To the extent any
such amounts are so deducted and withheld and properly paid over to the
appropriate Governmental Entity or other appropriate Person, such amounts will
be treated for all purposes of this Agreement (and any other agreement entered
into in connection with the Contemplated Transactions) as having been paid to
the Sellers or any other Person in respect of which such deduction and
withholding was made. ARTICLE II CLOSING; CLOSING DELIVERIES 2.1 Closing. On the
terms and subject to the conditions set forth in this Agreement, the closing of
the Contemplated Transactions (the “Closing ”) shall take place remotely via the
electronic or other exchange of documents and signature pages on the date hereof
(the “ Closing Date ”) simultaneously with the execution of this Agreement by
the parties hereto. At the Closing, the parties hereto shall execute and deliver
the items referred to in Section 2.2. 2.2 Closing Deliveries. At the Closing,
(a) Medley shall deliver to Buyer the following: (i) an instrument of assignment
in the form of Exhibit C hereto (each, a “ Membership Interest Assignment ”)
executed by Medley with respect to the Medley Interests; (ii) all
authorizations, consents, filings, approvals and Permits necessary to permit the
Sellers to perform the transactions contemplated by the Transaction Documents,
including any Consents, in each case, in form and substance reasonably
satisfactory to Buyer; 2



--------------------------------------------------------------------------------



 
[exhibit101-membershipint007.jpg]
(iii) evidence that all authorized signatories on accounts, lockboxes and other
depositories of funds of the Acquired Companies are only Persons designated by
Buyer; (iv) a certificate executed by a duly authorized officer of Medley,
reasonably satisfactory to Buyer, dated as of the Closing Date, certifying that
attached thereto are true and complete copies of (i) the resolutions of the
board of directors of Medley and the members of the Company authorizing the
execution, delivery and performance of the Transaction Documents to which Medley
and the Company are a party and the consummation of the Contemplated
Transactions, (ii) a certificate of good standing (or equivalent document) for
the Acquired Companies issued by the applicable secretary of state of its
jurisdiction or organization as of a recent date, (iii) a copy of the
certificate of formation (or equivalent document) of the Acquired Companies,
certified by the secretary of state of its jurisdiction of organization, and
(iv) a copy of the operating agreement (or equivalent document) of the Acquired
Companies, in each case, as amended to date; (v) written resignations in the
form of Exhibit D of each manager, officer, and member of the board of directors
or managers of the Acquired Companies, effective from and after the Closing
Date; (vi) a duly completed and executed Form W-9; (vii) evidence reasonably
satisfactory to Buyer of the termination of all Indebtedness of the Acquired
Companies and of the termination and release of all Liens on any assets of the
Acquired Companies or the Membership Interests and of the termination of any UCC
financing statements, including the payoff letter attached as Exhibit E (the
“Payoff Letter”), which evidences the payoff and termination of all Indebtedness
of the Acquired Companies with respect to the DB Credit Facility; (viii) written
evidence, in form and substance reasonably satisfactory to Buyer, of the
termination of that certain Administrative Services Agreement, dated as of March
27, 2015, by and between Medley Capital LLC, a Delaware limited liability
company and the Company, including a waiver of the sixty (60) day written notice
requirement set forth in Section 7 therein; (ix) the Purchase Price Certificate;
and (x) such other documents as may be reasonably required to effect the
intentions of the parties, executed by Medley and/or the Company. (b) GALIC
shall deliver to Buyer the following: (i) a Membership Interest Assignment
executed by GALIC with respect to the GALIC Interests; and (ii) a duly completed
and executed Form W-9. (c) Buyer or, without relieving Buyer of its obligations
under this Agreement, its Affiliated designees, shall deliver to the Sellers: 3



--------------------------------------------------------------------------------



 
[exhibit101-membershipint008.jpg]
(i) the Purchase Price payable to the Sellers in accordance with Appendix A to
the accounts set forth therein; and (ii) such other documents as may be
reasonably required to effect the intentions of the parties, executed by Buyer.
2.3 Allocation of Purchase Price; Tax Matters. (a) Allocation of Purchase Price.
(i) The parties hereto shall allocate the Purchase Price (and any other amount
or item treated as consideration for U.S. federal income Tax purposes) in
accordance with the rules under Section 1060 of the Code and the Treasury
Regulations promulgated thereunder, as applicable, pursuant to an allocation
schedule (an “ Allocation Schedule ”) to be prepared by Buyer. Buyer shall
prepare and deliver to Sellers an initial Allocation Schedule within thirty (30)
days after the Closing Date. (ii) If, within twenty (20) days following the
delivery of the initial Allocation Schedule, neither Seller notifies Buyer of
its disagreement with the Allocation Schedule, the Allocation Schedule shall be
final and binding on all parties. If, within such twenty (20)-day period, either
Seller notifies Buyer, in writing, that it disputes any item reflected in the
initial Allocation Schedule, Buyer and the Sellers shall use commercially
reasonable efforts to settle the dispute with respect to such comments promptly.
If Buyer and Sellers have not resolved such dispute within thirty (30) days of
Buyer’s receipt of such Seller’s comments, Buyer and Sellers shall jointly
retain an Independent Accountant to resolve disputed items in accordance with
this Agreement and, absent fraud or manifest error, any determination by the
Independent Accountant shall be final and binding on the parties. The costs,
fees and expenses of the Independent Accountant shall be borne equally by each
Seller asserting a dispute and Buyer or by Medley and Buyer in the case of any
dispute asserted by Buyer. Buyer and Sellers hereby covenant and agree to (i) be
bound by the final Allocation Schedule for all income Tax purposes, (ii) prepare
and file all Tax Returns on a basis consistent with the final Allocation
Schedule and (iii) not take any position on any Tax Return, before any
Governmental Entity charged with the collection of any Tax, or in any judicial
Proceeding that is in any way inconsistent with the terms of the final
Allocation Schedule unless required to do so by Applicable Law. (iii) If any
indemnification payment is made pursuant to this Agreement or any other
adjustment to the Purchase Price for U.S. federal income tax purposes occurs,
Buyer shall promptly revise the final Allocation Schedule to take into account
such payment or adjustment in a manner consistent with the principles of Section
1060 of the Code and the regulations thereunder (and any corresponding provision
of state, local or foreign Tax Law, as appropriate). (b) Tax Returns. Medley
shall prepare, or cause to be prepared, all income Tax Returns required to be
filed by the Acquired Companies after the Closing Date with respect to a
Pre-Closing Tax Period (each, a “ Seller Prepared Tax Return ”). Buyer shall
prepare, or cause to be prepared, all other Tax Returns required to be filed by
the Acquired Companies after 4



--------------------------------------------------------------------------------



 
[exhibit101-membershipint009.jpg]
the Closing Date with respect to a Pre-Closing Tax Period (each, a “ Buyer
Prepared Tax Return ”). All Tax Returns prepared pursuant to this Section 2.3(b)
shall be prepared in a manner consistent with past practice unless otherwise
required by Applicable Law or this Agreement. The Sellers and Buyer agree that
the methodology set forth in Section 2.3(c) will, where applicable, be used for
preparing all Tax Returns for Straddle Periods. The preparing party shall
deliver any such Tax Return to each non-preparing party for its review and
comment (together with schedules, statements and supporting documentation) at
least thirty (30) days prior to the due date (including extensions) of such Tax
Return (or, if any such Tax Return is due within thirty (30) days of the Closing
Date, as soon as reasonably practicable following the Closing Date to permit the
non-preparing party a reasonable period of time to review). If a non-preparing
party objects to any item on any such Tax Return, such non-preparing party
shall, within ten (10) days after delivery of such Tax Return, notify the
preparing party, in writing, that it so objects. With respect to a Seller
Prepared Tax Return, Sellers shall consider in good faith any objections raised
by Buyer within ten (10) days after delivery of such Tax Return to Buyer;
provided, however, to the extent that (i) such Seller Prepared Tax Return is not
prepared in a manner consistent with past practice (unless otherwise required by
Applicable Law or this Agreement) and (ii) any item on such Seller Prepared Tax
Return or any Tax position taken with respect to such Seller Prepared Tax Return
is reasonably expected to prejudice Buyer’s Tax position in respect of any
Post-Closing Tax Period, the parties agree to resolve any such dispute in
accordance with the procedure set forth in this Section 2.3(b). With respect to
a Buyer Prepared Tax Return and a Seller Prepared Tax Return that is under
dispute pursuant to the immediately foregoing proviso, (A) if a notice of
objection shall be duly delivered, Buyer and the Sellers shall negotiate in good
faith and use their reasonable best efforts to resolve such items and (B) if
Buyer and the Sellers are unable to reach such agreement within ten (10) days
after receipt of such notice, the disputed items shall be resolved by the
Independent Accountant in accordance with Section 2.3(a)(ii). The Sellers shall
pay to Buyer an amount equal to any Taxes shown to be due and payable on any Tax
Return prepared pursuant to this Section 2.3(b) for any Straddle Period, to the
extent of the amount that is allocated to the Pre-Closing Tax Period as
determined pursuant to Section 2.3(c) upon the later of (x) two (2) days before
the due date (taking into account extensions) for the payment of any such Tax
and (y) two (2) days following the date upon which the Independent Accountant
resolves all applicable disputes with respect thereto. The preparation and
filing of any Tax Return of the Acquired Companies that does not relate to a
Pre-Closing Tax Period shall be exclusively within the control of Buyer. (c)
Straddle Period. In the case of Taxes that are payable with respect to a
Straddle Period, the portion of any such Taxes that are treated as Pre-Closing
Taxes for purposes of this Agreement shall be: (i) in the case of Taxes (A)
based upon, or related to, income, receipts, profits, wages, capital or net
worth; (B) imposed in connection with the sale, transfer or assignment of
property or (C) required to be withheld, deemed equal to the amount which would
be payable if the Tax year ended with the Closing Date, provided that
exemptions, allowances or deductions that are calculated on an annual basis
(including, but not limited to, depreciation and amortization deductions) shall
be allocated between the period ending on the Closing Date and the period after
the Closing Date in proportion to the number of days in each period; and 5



--------------------------------------------------------------------------------



 
[exhibit101-membershipint010.jpg]
(ii) in the case of Taxes other than those specified under clause (i) above,
deemed to be the amount of such Taxes for the entire period multiplied by a
fraction the numerator of which is the number of days in the period ending on
the Closing Date and the denominator of which is the number of days in the
entire period. (d) Cooperation on Tax Matters. Buyer, the Acquired Companies and
the Sellers shall use commercially reasonable efforts to cooperate, as and to
the extent reasonably requested by each other, in connection with the
preparation and filing of Tax Returns pursuant to this Agreement and any action
with respect to Taxes related to Tax periods beginning before the Closing Date.
Such cooperation shall include the retention and (upon any other party’s
request) the provision of records and information that are reasonably relevant
to any such Tax Return preparation and any such action, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. (e) Tax Contests. Buyer agrees
to give written notice to the Sellers of the receipt of any written notice by
any Acquired Company or Buyer which involves the assertion of any claim, or the
commencement of any action, relating to Taxes, in respect of which an indemnity
may be sought by a Buyer Indemnified Party pursuant to Article VII (a “Tax
Claim”), as promptly as is reasonably practicable but in any event no later than
ten (10) Business Days after receiving the written notice of such Tax Claim.
Failure to provide timely notice to the Sellers pursuant to this Section 2.3(e)
shall not affect Buyer Indemnified Parties’ right to indemnification hereunder,
except to the extent the Sellers are actually prejudiced by such failure. Either
of the Sellers, at its election, may control the conduct of such Tax Claim (at
the cost of the Sellers); provided, however, that (i) the contest or resolution
of any underlying issue of such Tax Claim would not reasonably be expected to
have a material and adverse effect on Buyer for any subsequent Tax periods, in
which case Buyer (or its agent) shall be entitled to participate in the defense
of such Tax Claim and to employ counsel of its choice for such purpose, the fees
and expenses of which separate counsel shall be borne solely by Buyer; and (ii)
the Sellers shall provide Buyer with a timely and reasonably detailed account of
each stage of a Tax Claim in which Buyer does not participate, and obtain the
prior written consent of Buyer (which consent shall not be unreasonably
conditioned, withheld or delayed) before entering into any settlement of a Tax
Claim or ceasing to defend such Tax Claim. In the event (i) that neither Seller
elects to control, or (ii) of any action relating to Taxes that would reasonably
be expected not to give rise to a Tax Claim, the conduct of any such Tax Claim
or action relating to Taxes, as applicable, shall be exclusively within the
control of Buyer. (f) Transfer Taxes. All Transfer Taxes shall be paid when due
fifty percent (50%) by the Sellers and fifty percent (50%) by Buyer. The expense
of filing all necessary Tax Returns and other documentation with respect to all
such Transfer Taxes shall be similarly borne fifty percent (50%) by Buyer and
fifty percent (50%) by the Sellers. Buyer shall file all necessary Tax Returns
and other documentation with respect to Transfer Taxes (except to the extent
such Tax Returns are required by Applicable Law to be filed by the Sellers), and
the Sellers agree to cooperate with Buyer in the filing of any such Tax Returns,
including promptly supplying any information in their possession that is
reasonably necessary to complete such returns. The parties shall cooperate in
good faith to minimize the amount of any such Transfer Taxes to the fullest
extent possible under Applicable Laws. 6



--------------------------------------------------------------------------------



 
[exhibit101-membershipint011.jpg]
(g) Tax Characterization. The parties agree that (i) the sale of the Membership
Interests shall, for U.S. federal, state, and local income Tax purposes, be
treated as a purchase and sale of the Membership Interests described in
Situation 2 of IRS Revenue Ruling 99-6, 1999-1 C.B. 432, and will be treated
from the perspective of the Sellers as a sale of the Membership Interests and
from Buyer’s perspective as an asset acquisition, and (ii) the Company will
terminate for purposes of Section 708 of the Code as a result of the
transactions contemplated by this Agreement. The parties agree to file (and to
cause their respective Affiliates to file) their U.S. federal income Tax Returns
(and state, local or foreign income Tax Returns where applicable) in all
respects and for all purposes consistent with such intended treatment, unless
otherwise required by Applicable Law. The parties further agree not to take (and
to cause their respective Affiliates not to take) any position, whether in any
Tax Return, audit, examination, claim, adjustment, litigation or other
Proceeding or action with respect to U.S. federal income Tax (and state, local
or foreign income Tax where applicable), which is inconsistent with such
intended treatment, unless otherwise required by Applicable Law. (h)
Post-Closing Returns and Elections. Without the prior written consent of Buyer,
and subject to Section 2.3(g), unless otherwise required by Applicable Law, the
Sellers (and, prior to the Closing, the Company, its Affiliates and their
respective Representatives) shall not, to the extent it may affect any Acquired
Company, make, change or rescind any Tax election, change or adopt any annual
Tax accounting period, change or adopt any method of Tax accounting, file any
amended Tax Return or take any position on any Tax Return, file any voluntary
disclosure agreement with any Tax authority, enter into any “closing agreement”
as described in Section 7121 of the Code (or any corresponding or similar
provision of state, local or foreign income Tax Law), settle or compromise any
action relating to Taxes, surrender any right to a refund of Taxes or waive or
extend the statute of limitations with respect to any Tax or Tax Return or take
any action, or enter into any other transaction, in each case that would have
the effect of increasing the Tax Liability of Buyer or the Acquired Companies in
respect of any Post-Closing Tax Period. (i) Tax Refunds. Any refunds of Taxes of
any of the Acquired Companies with respect to any Pre-Closing Tax Period shall
be for the account of the Sellers, and Buyer shall pay over to Sellers any such
refunds within twenty (20) Business Days after receipt thereof. ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS Except as disclosed in the
Seller Disclosure Schedule, (a) with respect to Sections 3.1 through 3.6,
Medley, solely as to itself and not as to any other Seller, and (b) with respect
to Section 3.7, GALIC, solely as to itself and not as to any other Seller,
represents and warrants to Buyer as follows: 3.1 Corporate Organization of
Medley. (a) Medley is a corporation duly incorporated, validly existing and in
good standing under the laws of the state of its incorporation. Medley has all
requisite corporate power and authority to own or lease all of its properties
and assets and to carry on its business as it is now being conducted. 7



--------------------------------------------------------------------------------



 
[exhibit101-membershipint012.jpg]
(b) Medley is duly licensed or qualified to do business in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not, individually or in the aggregate, have a Material Adverse Effect on
Medley. (c) Medley is not in material default under or in material violation of
any provision of its Organizational Document. 3.2 Authority; No Violation. (a)
Medley has full corporate power and authority to execute and deliver the
Transaction Documents to which it is a party and to consummate the Contemplated
Transactions. The execution and delivery of the Transaction Documents to which
it is a party and the consummation of the Contemplated Transactions have been
duly and validly authorized and approved by the board of directors of Medley. No
other corporate proceedings on the part of Medley are necessary to approve the
Contemplated Transactions. This Agreement has been duly and validly executed and
delivered by Medley and (assuming due authorization, execution and delivery by
Buyer) constitutes the valid and binding obligation of Medley, enforceable
against Medley in accordance with its terms, except as may be limited by
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar laws of general applicability relating to or affecting the rights of
creditors generally and subject to general principles of equity (the
“Enforceability Exception ”). (b) Neither the execution and delivery of any
Transaction Document by Medley nor the consummation by Medley of the
Contemplated Transactions, nor compliance by Medley with any of the terms or
provisions of the Transaction Documents to which it is a party, will (i) violate
or conflict with any provision of the Organizational Documents of Medley, or
(ii) except as would not, individually or in the aggregate, be reasonably
expected to be material to Medley (A) violate any Applicable Law or Order
applicable to Medley or any of its Subsidiaries, properties or assets, or (B)
violate, conflict with, result in a breach of any provision of or the loss of
any benefit under, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, result in the termination
of or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation or imposition of any Lien upon any of the
properties or assets of Medley or any of its Subsidiaries under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, lease, franchise, agreement or other Contract, instrument or
obligation to which Medley or any of their respective Subsidiaries is a party or
by which any of them or any of their respective properties or assets is bound.
3.3 Consents and Approvals. (a) No consents, qualifications, license, order,
authorizations, approvals, or exemptions from, or notices to, or filings or
registrations with, any Governmental Entity are necessary in connection with the
execution and delivery by Medley of the Transaction Documents to which it is a
party or the consummation by Medley of the Contemplated Transactions except for
those that have been obtained as of the Closing Date. 8



--------------------------------------------------------------------------------



 
[exhibit101-membershipint013.jpg]
(b) No consents or approvals of, or notices to, any Person (other than a
Governmental Entity) are necessary in connection with the execution and delivery
by Medley of any Transaction Document to which it is a party or the consummation
by Medley of the Contemplated Transactions except for those that have been
obtained as of the Closing Date. 3.4 Title to Membership Interests. Medley owns,
beneficially and of record, the Medley Interests, free and clear of any Lien
(other than as provided in the Organizational Documents of the Company provided
to Buyer prior to the date hereof). Upon transfer of the Medley Interests to
Buyer at the Closing, good and valid title to the Medley Interests will pass to
Buyer, free and clear of any Liens. 3.5 Solvency. Medley and each of its
Subsidiaries is Solvent immediately prior to the Closing and, after giving
effect to the Contemplated Transactions, immediately after the Closing will be
Solvent. No transfer of property is being made and no obligation is being
incurred in connection with the Contemplated Transactions with the intent to
hinder, delay or defraud either present or future creditors of Medley or any of
its Subsidiaries. 3.6 Independent Investigation. Medley acknowledges and agrees
that in making its decision to enter into this Agreement and the consummate the
Contemplated Transactions, Medley has relied solely upon its own investigation,
review and analysis, and except for the representations and warranties of Buyer
in Article V and the Transaction Documents, none of Buyer or its respective
Representatives makes any representation or warranty, either express or implied.
3.7 Representations of GALIC. GALIC is a corporation duly incorporated, validly
existing and in good standing under the laws of the state of its incorporation.
GALIC has full corporate power and authority to execute and deliver the
Transaction Documents to which it is a party and to consummate the Contemplated
Transactions. The execution and delivery of the Transaction Documents to which
it is a party and the consummation of the Contemplated Transactions have been
duly and validly authorized and approved by the board of directors of GALIC.
GALIC owns, beneficially and of record, the GALIC Interests, free and clear of
any Lien (other than as provided in the Organizational Documents of the Company
provided to Buyer prior to the date hereof). Upon transfer of the GALIC
Interests to Buyer at the Closing, good and valid title to the GALIC Interests
will pass to Buyer, free and clear of any Liens. 9



--------------------------------------------------------------------------------



 
[exhibit101-membershipint014.jpg]
ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE ACQUIRED COMPANIES
Except as disclosed in the Seller Disclosure Schedule, Medley hereby represents
and warrants to Buyer as follows: 4.1 Organization of the Company; Subsidiaries.
(a) The Company is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware. The Company has
all requisite limited liability company power and authority to own or lease all
of its properties and assets and to carry on its business as it is now being
conducted. (b) The Company is duly licensed or qualified to do business as a
foreign limited liability company and is in good standing (where such concept is
recognized) in each jurisdiction in which the nature of the business conducted
by it or the character or location of the properties and assets owned or leased
by it makes such licensing or qualification necessary, except where the failure
to be so licensed or qualified would not, individually or in the aggregate, have
a Material Adverse Effect on the Company. (c) True, complete and correct copies
of the Organizational Documents of the Company have previously been made
available to Buyer, and the Company is not in default under or in violation of
any provision of its Organizational Documents. (d) The Company does not own, or
has never owned, any Subsidiaries other than (i) MCC JV SPV Funding I LLC, a
Delaware limited liability company and direct Subsidiary of the Company (“ MCC
SPV ”), and (ii) MCC JV Investment Holdings LLC, a Delaware limited liability
company and direct Subsidiary of MCC SPV (“ MCC Holdings ”). Except as set forth
in the foregoing sentence, neither MCC Holdings nor MCC SPV owns, or has ever
owned, any Subsidiaries. 100% of the issued and outstanding Equity Interests of
MCC SPV are owned by the Company free and clear of any Liens and 100% of the
issued and outstanding Equity Interests of MCC Holdings are owned by MCC SPV
free and clear of any Liens, other than Liens granted under the DB Credit
Facility and released immediately prior to the Closing. Each of MCC Holdings and
MCC SPV (i) is duly organized and validly existing and in good standing under
the laws of the State of Delaware, (ii) has the requisite limited liability
company or other organizational power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted
and (iii) is duly licensed or qualified to do business and is in good standing
(where such concept is recognized) in each jurisdiction in which the nature of
the business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not, individually
or in the aggregate, have a Material Adverse Effect on the Acquired Companies.
True, complete and correct copies of the Organizational Documents of MCC
Holdings and MCC SPV have previously been made available to Buyer, and neither
MCC Holdings nor MCC SPV is in default under or in violation of any provision of
its Organizational Documents. 10



--------------------------------------------------------------------------------



 
[exhibit101-membershipint015.jpg]
4.2 Capitalization. (a) The Medley Interests constitute 87.5% of the issued and
outstanding Equity Interests of the Company and, assuming the accuracy of the
representation of GALIC in Section 3.7, the GALIC Interests constitute 12.5% of
the issued and outstanding Equity Interests of the Company, in each case, as of
but before giving effect to the Closing. All such Equity Interests (i) have been
duly authorized and validly issued, (ii) were not issued in violation of any
preemptive or other similar rights, (iii) were not issued in violation of the
Organizational Documents of the Company or any other Contract to which a Seller
or the Company is a party, and (iv) were issued in compliance with all
Applicable Laws. None of the Membership Interests is represented by
certificates. (b) All of the Equity Interests of MCC Holdings and MCC SPV (i)
have been duly authorized and validly issued, (ii) were not issued in violation
of any preemptive or other similar rights, (iii) were not issued in violation of
the Organizational Documents of such entity or any other Contract to which an
Acquired Company is a party, and (iv) were issued in compliance with all
Applicable Laws. None of the Equity Interests of MCC Holdings and MCC SPV is
represented by certificates. (c) Except as set forth in Sections 4.2(a) and (b),
there are no issued and outstanding (i) Equity Interests in the Acquired
Companies, (ii) securities, bonds, debentures or Indebtedness of an Acquired
Company convertible into or exercisable or exchangeable for Equity Interests in
an Acquired Company, (iii) options, warrants or other rights or agreements,
commitments or understandings of any kind to acquire from an Acquired Company,
or other obligations of Sellers or the Acquired Companies to issue, transfer,
sell, repurchase or redeem any Equity Interests of or in an Acquired Company,
(iv) voting trusts, proxies or other similar agreements or understandings to
which Sellers, an Acquired Company is a party or by which Sellers, an Acquired
Company is bound with respect to the voting of any Equity Interests in an
Acquired Company, or (v) contractual obligations or commitments of any character
restricting the transfer of, or requiring the registration for sale of, any
Equity Interests in an Acquired Company, except, in the case of the foregoing
clauses (iv) and (v), as set forth in the Organizational Documents of the
Company. There are no outstanding obligations of an Acquired Company to
repurchase, redeem or otherwise acquire any Equity Interests of an Acquired
Company. (d) No Acquired Company is a guarantor for any Liability or obligation
(including Indebtedness) of any other Person and no asset of any Acquired
Company is subject to any Lien in respect therefor. None of the Acquired
Companies has any Indebtedness outstanding. (e) Since its respective formation,
none of the Acquired Companies has engaged in any business activities or
conducted any operations other than in connection with acquiring and owning the
Company Loans and Company-Owned Equity Interests. (f) Since October 2, 2020, no
Acquired Company has made any dividend, distribution or other payment of cash or
other property to any Seller or its Affiliates. The Cash 11



--------------------------------------------------------------------------------



 
[exhibit101-membershipint016.jpg]
and Cash Equivalents is an amount no less than the amount of cash and cash
equivalents set forth on the Purchase Price Certificate as of October 2, 2020.
4.3 Authority; No Violation. (a) The Company has full limited liability company
power and authority to execute and deliver the Transaction Documents to which it
is a party and to consummate the Contemplated Transactions. The execution and
delivery of the Transaction Documents to which it is a party and the
consummation of the Contemplated Transactions have been duly and validly
authorized and approved by the board of managers of the Company and each of its
members. No other limited liability company proceedings on the part of the
Company are necessary to approve the Contemplated Transactions. This Agreement
has been duly and validly executed and delivered by the Company and (assuming
due authorization, execution and delivery by Buyer) constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exception. (b) Neither the
execution and delivery of any Transaction Document by the Company nor the
consummation by the Company of the Contemplated Transactions, nor compliance by
the Company with any of the terms or provisions of the Transaction Documents to
which it is a party, will (i) violate or conflict with any provision of the
Organizational Documents of the Company, or (ii) except as would not,
individually or in the aggregate, be reasonably expected to be material to the
Company (A) violate any Applicable Law or Order applicable to an Acquired
Company or any of their respective properties or assets, or (B) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by, or
result in the creation or imposition of any Lien upon any of the respective
properties or assets of an Acquired Company under any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, franchise, agreement or other Contract, instrument or obligation to which
an Acquired Company is a party or by which any of them or any of their
respective properties or assets is bound. 4.4 Consents and Approvals. (a) Except
as has been obtained by Sellers as of the Closing Date, no consents,
qualifications, license, order, authorizations, approvals, or exemptions from,
or notices to, or filings or registrations with, any Governmental Entity are
necessary in connection with the execution and delivery by the Company of the
Transaction Documents or the consummation by the Company of the Contemplated
Transactions. (b) Except for matters covered in the immediately preceding
Section 4.4(a) and for consents required under the DB Credit Facility, no
consents or approvals of, or notices to, any Person are necessary in connection
with the execution and delivery by the Company of any Transaction Document to
which they are a party or the consummation by the Company of the Contemplated
Transactions. 12



--------------------------------------------------------------------------------



 
[exhibit101-membershipint017.jpg]
4.5 Financial Statements; Undisclosed Liabilities. (a) Medley has provided to
Buyer accurate and complete copies of the Acquired Companies’ (i) consolidated
unaudited balance sheet as of June 30, 2020, consolidated income statement for
the nine-month period ended June 30, 2020, and schedule of investments as of
June 30, 2020 (the “ Interim Financial Statements ”) and (ii) schedule of
investments and consolidated audited balance sheet as of and income statement
for the fiscal year ended September 30, 2019. Except as set forth in Section 4.5
of the Seller Disclosure Schedule, each of the foregoing financial statements
(including in all cases the notes thereto, if any) (collectively, the “
Financial Statements ”) (i) have been prepared in accordance with the books and
records of the Acquired Companies (which are accurate and complete in all
material respects), (ii) fairly present in all material respects the Acquired
Companies’ consolidated results of operations, cash flows, changes in members’
equity and consolidated financial position of the Acquired Companies for the
respective fiscal periods or as of the respective dates therein set forth
(subject in the case of unaudited statements to recurring year-end audit
adjustments normal in nature and amount), and (iii) have been prepared in
accordance with GAAP. The Acquired Companies maintain, and have maintained for
all periods reflected in the Financial Statements, proper and adequate internal
accounting controls that provide assurance that (x) transactions are recorded as
necessary to permit accurate preparation of its Financial Statements and to
maintain accurate accountability for its assets; (y) the reporting of its assets
is compared with existing assets at regular intervals; and (z) accounts, notes
and other receivables and payables are recorded accurately, and proper and
adequate procedures are implemented to effect the collection thereof on a
current and timely basis. None of the Sellers, Acquired Companies or to Medley’s
Knowledge, any Representative of an Acquired Company has received or otherwise
had or obtained knowledge of any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of an Acquired Company or their respective
internal accounting controls, including any material complaint, allegation,
assertion or claim that an Acquired Company has engaged in questionable
accounting or auditing practices. No independent public accountant of a Seller
or an Acquired Company has resigned (or informed such party that it intends to
resign) or been dismissed as independent public accountants of a Seller or an
Acquired Company as a result of or in connection with any disagreements with
either Seller or an Acquired Company on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure. (b) No
Acquired Company has any Liability (whether absolute, accrued, contingent or
otherwise and whether due or to become due), except for (i) those Liabilities
reflected or reserved against (in accordance with GAAP) in the Interim Financial
Statements, (ii) Liabilities incurred in a commercially reasonable manner, and
in the ordinary course of business consistent with past practice, since the date
of the Interim Financial Statements, which are not, individually or in the
aggregate, in excess of $250,000, none of which results from, arises out of, or
relates to any breach or violation of, or default under, a Contract or
Applicable Law and (iii) those funding obligations set forth in Section 4.9(a)
of the Seller Disclosure Schedule. Notwithstanding the foregoing, no Acquired
Company (i) has any Liability to any Person with respect to any management fee
or other accrued expense; (ii) is a party to any Contract that will be in effect
immediately following the Closing, other than the Company Loan Documents, the
Equity Governing Documents, and the Transaction Documents to which the Company
is a party; 13



--------------------------------------------------------------------------------



 
[exhibit101-membershipint018.jpg]
or (iii) has any Liability to any Person with respect to the matters set forth
on Section 4.5(b)(iii) of the Seller Disclosure Schedule. 4.6 Broker’s Fees.
Except for the retention of and fees payable to Houlihan Lokey Capital, Inc.,
none of the Sellers or the Acquired Companies has utilized any broker, finder or
financial advisor or incurred any liability for any broker’s fees, commissions
or finder’s fees in connection with the Contemplated Transactions. 4.7 Absence
of Certain Changes or Events. (a) Except as set forth on Section 4.7(a) of the
Seller Disclosure Schedule and events or circumstances affecting the Syndicated
Company Loans, since June 30, 2020, (i) no event or events have occurred that
have had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect on the Acquired Companies, (ii) except with
respect to the process resulting in the Contemplated Transactions, the Acquired
Companies have conducted their business in all material respects only in the
ordinary course of business consistent with past practice, and (iii) Medley, the
Acquired Companies and their applicable respective Representatives have
monitored the Company Loans and the Company- Owned Equity Securities, including
any data rooms, correspondence or other materials exchanged in connection
therewith, in the ordinary course of business consistent with past practice and
have valued the Company Loans and Company-Owned Equity Interests in accordance
with their respective valuation policies and procedures. (b) Except as set forth
on Section 4.7(b) of the Seller Disclosure Schedule, since the execution of that
certain Bid Letter, dated as of September 4, 2020, by and between Medley and
Buyer, (i) no Acquired Company has acquired, sold, transferred, leased,
licensed, pledged, mortgaged, assigned or otherwise disposed of, or encumbered
or exchanged, any loans or any portions thereof, (ii) none of Medley or the
Acquired Companies have consented to or approved any material modification,
amendment, waiver or any other change with respect to any Company Loan,
including with respect to any terms thereof, and (iii) there has been no (A)
payment or prepayment of a Company Loan in excess of $150,000 for an individual
Company Loan or $500,000 in the aggregate for all Company Loans (other than
scheduled quarterly amortization payments in accordance with the Company Loan
Documents), (B) actual or, to Medley’s Knowledge, proposed in writing,
refinancings of any Company Loan, (C) actual or, to Medley’s Knowledge, proposed
in writing, incremental financings or upsizes of any Company Loan, (D) actual
or, to Medley’s Knowledge, proposed in writing, requests for amendments,
waivers, consents or changes to any material terms of any Company Loan, and (E)
sale, transfer or disposition of any Company Loan. (c) Since June 30, 2020, none
of the Acquired Companies has, except to the extent expressly contemplated by
this Agreement (or any other Transaction Document) taken any action to make,
change or rescind any Tax election, changed or adopted any annual Tax accounting
period, changed or adopted any method of Tax accounting, filed any amended Tax
Return or taken any position on any Tax Return, entered into any “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or foreign income Tax Law), settled or
compromised any action, examination, audit or investigation relating to Taxes,
surrendered any right to a refund of Taxes or waived or extended 14



--------------------------------------------------------------------------------



 
[exhibit101-membershipint019.jpg]
the statute of limitations with respect to any Tax or Tax Return (other than an
automatic extension to extend the time for filing any Tax Return in the ordinary
course of business) or taken any action, or entered into any other transaction,
in each case that would have the effect of increasing the Tax Liability of Buyer
or the Acquired Companies in respect of any Post-Closing Tax Period. 4.8 Legal
Proceedings. (a) No Acquired Company is a party to any, and there are no (and
during the past three (3) years, there have not been any) pending or, to
Medley’s Knowledge, threatened, material Proceedings against any Acquired
Company (or, to Medley’s Knowledge, pending or threatened against or affecting
any of the Acquired Companies’ Representatives with respect to their activities
for or on behalf of the Acquired Companies) or to which any of their assets are
subject. To Medley’s Knowledge, there is no basis for future Proceedings against
an Acquired Company or to which any of their assets, including the Company Loans
and the Company- Owned Equity Interests, are subject. (b) There is no material
judgment, settlement agreement, order, injunction, decree or regulatory
restriction (other than those of general application that apply to similarly
situated companies or their Subsidiaries) imposed upon an Acquired Company or
the assets of an Acquired Company. 4.9 Company Loans. (a) Section 4.9(a) of the
Seller Disclosure Schedule sets forth, as of the Closing Date, a true, correct
and complete list of (i) each Company Loan owned by the Acquired Companies, (ii)
the name of the Borrower of each Company Loan, (iii) the interest rate on each
Company Loan, (iv) the maturity date of each Company Loan, (v) the outstanding
unpaid principal amount of each Company Loan, (vi) the amount of accrued
interest for each Company Loan; (vii) the amount of accrued but unpaid fees or
other amounts (other than accrued interest) for each Company Loan; (viii) the
currency for each Company Loan; (ix) any undrawn commitments with respect to
each Company Loan; and (x) whether such Company Loan is on accrual or
non-accrual status. Except as set forth on Section 4.9(a) of the Seller
Disclosure Schedule, no Company Loan constitutes a delayed draw term loan. (b)
Each Company Loan Document to which an Acquired Company is a party constitutes
the legal, valid and binding obligation of such Acquired Company and, to the
Knowledge of Medley, the applicable Borrower, enforceable against such Acquired
Company and, to the Knowledge of Medley, the applicable Borrower, in accordance
with their respective terms (subject to the Enforceability Exception). No fact,
event or condition exists that constitutes or, after notice or lapse of time or
both, will constitute, a breach, violation or default on the part of an Acquired
Company under any Company Loan Document. As of the Closing Date, to Medley’s
Knowledge (i) there is no outstanding “Event of Default” (or similar terms
having comparable meanings) under any Company Loan Document or any “Default” (or
similar terms having comparable meanings) under any Company Loan Document, (ii)
there has been, since September 4, 2020, no other material and adverse change in
facts, events or circumstances with respect to a Company Loan (other than any
Syndicated Company Loan), (iii) no Company Loan 15



--------------------------------------------------------------------------------



 
[exhibit101-membershipint020.jpg]
is more than thirty (30) days delinquent in the payment of interest or principal
therein, and (iv) there is no pending payment, pre-payment, refinancing or
similar event relating to any Company Loan (other than payments of interest and
amortization in accordance with the Company Loan Documents) for which a Borrower
has delivered a notice of repayment. (c) Except as set forth on Section 4.9(c)
of the Seller Disclosure Schedule, complete and correct copies of all the
Company Loan Documents in the possession of the Acquired Companies or an
Affiliate thereof, including all modifications, amendments and supplements
thereto, have been made available to Buyer. Except as set forth in such
documents provided to Buyer, the Company Loan Documents and except as set forth
on Section 4.9(c) of the Seller Disclosure Schedule, (1) have not been modified
in any material respect, satisfied or canceled in whole or in part, or
subordinated to any other indebtedness of the applicable Borrower and (2) are
not subject to any release or compliance waiver that is currently in effect as
to any provision thereof (or, if such release or compliance waiver exists, was
made available to Buyer), except for any such release or compliance waiver that
is not material to the Acquired Companies. There are no material disputes
pending or, to Medley’s Knowledge, threatened against any Acquired Company with
respect to any Company Loan Document. (d) None of the Company Loan Notes has any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person other than an Acquired Company. 4.10 Company-Owned Equity
Interests. (a) Section 4.10(a) of the Seller Disclosure Schedule sets forth a
true, correct and complete list of (i) each Company-Owned Equity Interests of an
Existing Portfolio Company; (ii) the issuer of such Company-Owned Equity
Interest, and (iii) any undrawn commitments with respect to each Company-Owned
Equity Interest. (b) No Acquired Company is in breach or under default of its
obligations under, or otherwise pursuant to the terms, conditions or provisions
of, any of such Equity Governing Documents. There are no material disputes
pending or, to Medley’s Knowledge, threatened with respect to any Equity
Governing Documents. 4.11 Company Assets; Title to Assets. (a) Except as set
forth in Section 4.11(a) of the Seller Disclosure Schedule, to Medley’s
Knowledge, there are no Proceedings pending in which one of the Borrowers has
(i) filed, or consented (by answer or otherwise) to the filing against it, of a
petition for relief under any bankruptcy or insolvency law of any jurisdiction,
(ii) made an assignment for the benefit of its creditors, (iii) consented to the
appointment of a custodian, receiver, trustee, liquidator or other judicial
officer with similar power over itself or any substantial part of its property,
(iv) been adjudicated by a court to be insolvent, or (v) taken corporate,
limited liability company or partnership action for the purpose of authorizing
any of the foregoing. (b) Except as set forth in Section 4.11(b)(i) of the
Seller Disclosure Schedule, the applicable Acquired Company is the sole owner
and holder of the Company Loans and the Company-Owned Equity Interests and such
Acquired Company has good and marketable title 16



--------------------------------------------------------------------------------



 
[exhibit101-membershipint021.jpg]
and all legal and beneficial interest in and to all of the Company Loans and
Company-Owned Equity Interests, free and clear of any Liens (but subject to the
terms of the Company Loan Documents or the Equity Governing Documents and
restrictions on transfer arising under Applicable Law). Except as set forth in
Section 4.11(b)(ii) of the Seller Disclosure Schedule, no Company Loan is
subject to a participation or other participating or other interest of any
nature whatsoever pursuant to which an Acquired Company has participated its
interests (or sold a participating or other interest) in such Company Loan. (c)
The only assets owned by the Acquired Companies are the Company Loans, the
Company-Owned Equity Interests and the Cash and Cash Equivalents. 4.12
Compliance with Applicable Law. (a) The Acquired Companies hold all Permits
necessary for the lawful conduct of their respective businesses, and have
complied in all material respects with and are not in default in any respect
under any, any Permit. The Acquired Companies are, and have been during the past
three (3) years, in compliance in all material respects with all Applicable
Laws. None of Medley or the Acquired Companies have received any notice, whether
written or, to the Knowledge of Medley, oral, involving any failure of any
Acquired Company or a Company Loan (other than a Syndicated Company Loan) to be
in compliance with Applicable Law. During the past three (3) years, no Acquired
Company has been subject to any inspection, finding, investigation, penalty,
assessment, formal inquiry, audit or any other compliance or enforcement action
by a Governmental Entity. (b) None of the Acquired Companies, nor any of their
respective officers, directors or employees, nor to the Knowledge of Medley, any
other Representative acting on the direction of, or to the Knowledge of Medley,
on behalf of the Acquired Companies, is currently or has been since January 1,
2015: (A) a Sanctioned Person, (B) organized, resided or located in a Sanctioned
Country, (C) engaging or has engaged in any dealings or transactions with any
Sanctioned Person or in any Sanctioned Country, to the extent such activities
violate applicable Sanctions Laws or Ex-Im Laws, or (D) otherwise in violation
of applicable Sanctions Laws, Ex- Im Laws, or U.S. anti-boycott Laws
(collectively, “Trade Control Laws ”). The Acquired Companies are in compliance,
in all material respects, with the United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time. (c) The
Acquired Companies have not, and no Representative or other Person acting for or
on behalf of an Acquired Company has, in the course of his or her actions for or
on behalf of an Acquired Company, directly or indirectly: (i) used any corporate
funds for unlawful contributions, gifts, entertainment or other expenses related
to political activity or to retain or engage a prospective client; (ii) made any
unlawful payments to foreign or domestic government officials from corporate
funds; (iii) established or maintained any unlawful or unrecorded fund or
corporate monies or other assets; (iv) made any bribe, rebate, payoff, influence
payment, kickback or similar payment; or (v) taken any action in violation of
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act of
2010 or any other anti-corruption or anti- 17



--------------------------------------------------------------------------------



 
[exhibit101-membershipint022.jpg]
bribery or anti-money laundering Law of any jurisdiction (collectively, “
Anti-Corruption Laws ”). (d) Since January 1, 2015, no Acquired Company has (i)
received from any Governmental Entity, or any other Person any written notice,
inquiry or internal or external allegation, (ii) made any voluntary or
involuntary disclosure to a Governmental Entity, or (iii) conducted any internal
investigation or audit concerning any actual or potential violation or
wrongdoing related to Trade Control Laws or Anti-Corruption Laws. 4.13 Books and
Records; Officers and Managers; Bank Accounts. (a) The books of account, minute
books, equity record books and other records of the Acquired Companies, all of
which have been made available to Buyer, are true and complete in all material
respects. At the Closing, all such books and records will be in the possession
of the Acquired Companies. (b) Section 4.14(b) of the Seller Disclosure Schedule
lists all officers, managers and/or directors of the Acquired Companies as of
immediately prior to the Closing. (c) Section 4.14(c) of the Seller Disclosure
Schedule sets forth an accurate and complete list of the name and addresses of
every bank or other financial institution in which an Acquired Company maintains
an account or in which an account is maintained for the benefit of an Acquired
Company (whether checking, saving or otherwise), lock box or safe deposit box,
and the account numbers and names of Persons having signing authority or other
access thereto. 4.14 Taxes. (a) Each of the Company Loans and Company Loan Notes
is in “registered form” within the meaning of Section 163(f) of the Code for
U.S. federal income tax purposes. (b) Since formation, the Company has always
been classified as a “partnership” under Treasury Regulations Section
301.7701-2(c)(1) and is not, and has never been, a corporation under Treasury
Regulations Section 301.7701-2(b) for U.S. federal income tax purposes and
income Tax purposes in each applicable state, local and foreign jurisdiction.
Each of MCC Holdings and MCC SPV is and has always been since the date of
formation an entity classified as disregarded as separate from the Company as
described under Treasury Regulations Section 301.7701-2(c)(1) for U.S. federal
income tax purposes and income Tax purposes in each applicable state and local
jurisdiction. (c) Each of the Acquired Companies has timely filed all income and
material other Tax Returns required to be filed by it under Applicable Law and
has paid or made adequate provisions for all income and other Taxes (whether or
not shown on or required to be shown on any Tax Return) due and payable by such
Acquired Company. All such Tax Returns have been prepared according to
Applicable Law, in good faith, and are true, correct, and complete in all
material respects. (d) None of the Acquired Companies is required to file any
Tax Returns in any jurisdictions other than those set forth on Section 4.15(d)
of the Seller Disclosure Schedules. 18



--------------------------------------------------------------------------------



 
[exhibit101-membershipint023.jpg]
No written claim has been made by any Governmental Entity in any jurisdiction
where the Acquired Companies do not file Tax Returns that it is, or may be,
subject to Tax by that jurisdiction. (e) There are no actions by any
Governmental Entity in respect of or relating to the Taxes of the Acquired
Companies that are currently pending, threatened in writing, or being conducted,
nor, to Medley’s Knowledge, any examinations, audits or investigations relating
to the Taxes of the Acquired Companies and no extensions or waivers of statutes
of limitations have been given or requested with respect to any Taxes or Tax
Returns of the Acquired Companies other than an automatic extension to extend
the time for filing any Tax Return in the ordinary course of business. There is
no outstanding written claim concerning any Tax Liability of the Acquired
Companies that has been claimed by any Governmental Entity. (f) Medley has made
available to Buyer complete and true copies of all income and all other material
Tax Returns, examination, audit or action reports, and statements of
deficiencies assessed against or agreed to by the Acquired Companies for Tax
periods beginning on or after January 1, 2016. (g) Each of the Acquired
Companies has complied in all material respects with all Applicable Laws, rules
and regulations relating to the payment and withholding of Taxes (including, but
not limited to, any withholding on distributions to nonresident partners under
Applicable Law, withholding and reporting requirements under Code Sections 1441
through 1446, 3401 through 3406, 6041 and 6049, and similar provisions under any
other requirements under Applicable Law) and has, within the times and manner
prescribed by Applicable Law, withheld from amounts paid or owing to any
employee, independent contractor, creditor, foreign person or other third party
and paid over to proper Governmental Entities on a timely basis all amounts
required. (h) No Liens for Taxes in respect of any of the Acquired Companies
exist with respect to any assets or properties of the Acquired Companies except
for statutory liens for current Taxes or other governmental charges not yet due
and payable or the amount or validity of which is being contested in good faith
by appropriate proceedings by an Acquired Company and for which appropriate
reserves have been established in accordance with GAAP and are included on the
balance sheet. (i) None of the Acquired Companies has ever been a member of an
Affiliated Group that filed or was required to file a consolidated, combined or
unitary Tax Return. None of the Acquired Companies has any Liability for Taxes
of any Person under Treasury Regulations Section 1.1502-6 (or any corresponding
provision of state, local or foreign Law), as transferee or successor, or by
contract (other than commercial contracts entered into in the ordinary course
not primarily related to Taxes). (j) None of the Acquired Companies is party to
or bound by any Tax sharing agreements, Tax allocation agreements, or similar
agreements the principal purpose of which relates to Taxes (including any
advance pricing agreement, closing agreement or other agreement relating to
Taxes with any Governmental Entity). No private letter rulings, technical advice
19



--------------------------------------------------------------------------------



 
[exhibit101-membershipint024.jpg]
memoranda or similar agreement or rulings have been requested, entered into, or
issued by any Governmental Entity with respect to any of the Acquired Companies.
(k) None of the Acquired Companies requested any extension of time within which
to file any Tax Return, which Tax Return has not yet been filed. (l) None of the
Acquired Companies has been a party to a transaction that is or is substantially
similar to a “reportable transaction,” within the meaning of Treasury
Regulations Section 1.6011-4(b). (m) None of the Acquired Companies will be
required to include any item of income in, or exclude any item or deduction
from, taxable income for any Tax period or portion thereof ending after the
Closing Date as a result of any: (i) change in a method of accounting under
Section 481 of the Code (or any comparable provision of state, local or foreign
Tax Laws), or use of an improper method of accounting, for a Tax period ending
on or prior to the Closing Date; (ii) an installment sale or open transaction
occurring on or prior to the Closing Date; (iii) prepaid amount or deferred
revenue received on or before the Closing Date (other than prepaid amount or
deferred revenue received in the ordinary course of business); or (iv) election
under Section 108(i) of the Code. (n) Each of the Sellers is not a “foreign
person” as that term is used in Section 1446(f) of the Code and Treasury
Regulations Section 1.1445-2. (o) None of the Acquired Companies has been
subject to Tax, engaged in business, or had a permanent establishment in any
jurisdiction outside the United States. 4.15 No Change of Control Payments. No
Acquired Company has made nor is obligated to make any payment (including
rescission or liquidated damages) to any Person in connection with the
Contemplated Transactions or would be obligated to make any such payment in
connection with any other change of control transaction involving an Acquired
Company. 4.16 Disclaimers. NONE OF THE SELLERS, ANY AFFILIATES THEREOF, OR ANY
ADVISERS OR REPRESENTATIVES (FINANCIAL, LEGAL OR OTHERWISE), HAVE MADE ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER
RELATING TO THE SELLER, THE ACQUIRED COMPANIES OR THE BUSINESS OF THE SELLER OR
OTHERWISE IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, OTHER THAN THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN (I) ARTICLE III HEREOF,
(II) ARTICLE IV HEREOF, OR (III) THE PURCHASE PRICE CERTIFICATE. Without
limiting the generality of the foregoing, no Seller nor any of their respective
Affiliates or representatives have made, and shall not be deemed to have made,
any representations or warranties in the information or materials relating to
the Sellers, the Acquired Companies or the business of the Sellers and the
Acquired Companies made available to Buyer and its Affiliates, including
projections, confidential information memoranda, due diligence materials, data
room materials, or in any presentation by management of the Sellers, the
Acquired Companies or others in connection with the Contemplated Transactions,
and no 20



--------------------------------------------------------------------------------



 
[exhibit101-membershipint025.jpg]
statement contained in any of such information or materials or made in any such
presentation shall be deemed a representation or warranty hereunder or otherwise
or deemed to be relied upon by the Buyer in executing, delivering and performing
this Agreement, any other transaction documents and the transactions
contemplated hereby and thereby, in each case, other than with respect to any
claim for fraud, willful misconduct or intentional misrepresentation. ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER Buyer represents and warrants to the
Sellers as follows: 5.1 Corporate Organization. Buyer is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Buyer has the requisite partnership power and authority to
own or lease all of its properties and assets and to carry on its business as it
is now being conducted, and is duly licensed or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or qualified would not, individually or in the aggregate, have a
Material Adverse Effect on Buyer. 5.2 Authority; No Violation. (a) Buyer has
full partnership power and authority to execute and deliver the Transaction
Documents to which it is a party and to consummate the Contemplated
Transactions. The execution and delivery of the Transaction Documents to which
it is a party and the consummation of the Contemplated Transactions have been
duly and validly approved by Buyer and no other proceedings on the part of Buyer
are necessary to approve this Agreement or to consummate the Contemplated
Transactions. This Agreement has been duly and validly executed and delivered by
Buyer and (assuming due authorization, execution and delivery by the Sellers and
the Company) constitutes the valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms (subject to the Enforceability
Exception). (b) Neither the execution and delivery of the Transaction Documents
to which it is a party by Buyer nor the consummation by Buyer of the
Contemplated Transactions, nor compliance by Buyer with any of the terms or
provisions of this Agreement, will (i) violate any provision of the
Organizational Documents of Buyer, or (ii) except as would not, individually or
in the aggregate, be reasonably expected to materially adversely affect Buyer’s
ability to consummate the Contemplated Transactions (A) violate any Applicable
Law applicable to Buyer or any of its Subsidiaries, properties or assets, or (B)
except as would not, individually or in the aggregate, have a Material Adverse
Effect on Buyer, violate, conflict with, result in a breach of any provision of
or the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets of Buyer or any of its Subsidiaries under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, franchise, agreement or other
Contract, instrument or 21



--------------------------------------------------------------------------------



 
[exhibit101-membershipint026.jpg]
obligation to which Buyer or any of its Subsidiaries is a party or by which any
of them or any of their respective properties or assets is bound. 5.3 Consents
and Approvals. No consents or approvals of any Person are necessary in
connection with the execution and delivery by Buyer of this Agreement or the
consummation by Buyer of the Contemplated Transactions except for those that
have been obtained as of the Closing Date. 5.4 Broker’s Fees. Neither Buyer nor
any of its Subsidiaries nor any of their respective officers or directors has
employed any broker or finder or incurred any liability for any broker’s fees,
commissions or finder’s fees in connection with the Contemplated Transactions.
5.5 No Arrangements with Management or Stockholders. Other than this Agreement,
as of the Closing Date, there are no contracts, undertakings, commitments,
agreements or obligations or understandings, whether written or oral, in each
case that are binding, between Buyer or any of its Affiliates, on the one hand,
and any member of either Seller’s management or the governing bodies, or any
stockholder of either Seller, on the other hand, relating to the Contemplated
Transactions or the operations of the Acquired Companies or either Seller
following Closing. 5.6 Status of Buyer. Buyer (a) is a “sophisticated” investor
and/or an “accredited” investor as that term is defined in Rule 501 of
Regulation D under the Securities Act, (b) is able to bear the economic risk
associated with the purchase of the Membership Interests, (c) has such knowledge
and experience so as to be aware of the risks and uncertainties inherent in the
purchase of rights of the type contemplated in this Agreement, and (d) has
independently and without reliance upon either Seller, and based upon such
information as Buyer has deemed appropriate, made its own analysis and decision
to enter into this Agreement. Buyer is not purchasing the Membership Interests
with a view towards sale or distribution thereof in violation of the Securities
Act. 5.7 Investigation. Buyer has conducted its own independent review and
analysis of the businesses, assets, condition, operations and prospects of the
Acquired Companies and has been provided access to the properties, premises and
records of the Acquired Companies for this purpose. In entering into this
Agreement, Buyer has relied solely upon its own investigation and analysis, and
Buyer acknowledges that, except for the representations and warranties of the
Sellers in Articles III and IV, the Purchase Price Certificate, and the
Transaction Documents, none of the Sellers or their respective Subsidiaries nor
any of their respective Representatives makes any representation or warranty,
either express or implied, as to the accuracy or completeness of any of the
information provided or made available to Buyer or its Representatives. Without
limiting the generality of the foregoing, none of the Sellers or any of their
respective Subsidiaries nor any of their respective Representatives or any other
Person has made a representation or warranty to Buyer with respect to (a) any
projections, estimates or budgets for the Acquired Companies or (b) any
material, documents or information relating to the Acquired Companies made
available to Buyer or its Representatives in any “data room,” confidential
information memorandum or otherwise, except as covered by the Transaction
Documents, the Purchase Price Certificate or a representation or warranty in
Article III or IV. 22



--------------------------------------------------------------------------------



 
[exhibit101-membershipint027.jpg]
Notwithstanding anything to the contrary herein, this Section 5.7 shall not
apply with respect to any claims for fraud, willful misconduct or intentional
misrepresentation that Buyer may have. ARTICLE VI ADDITIONAL AGREEMENTS 6.1
Additional Agreements. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, the
proper officers and directors of each Seller shall take all such necessary
action as may be reasonably requested by Buyer. 6.2 Further Assurances. Each
Seller shall, at any time from and after the Closing, upon the reasonable
request of Buyer, do, execute, acknowledge and deliver, and cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney or assurances as may be reasonably
required to transfer, convey, grant and confirm to and vest in Buyer good title
to all of the Membership Interests, free and clear of all Liens, and otherwise
consummate the transactions contemplated by this Agreement and the other
Transaction Documents. Each of the parties hereto shall, at any time from and
after the Closing, upon the reasonable request of any other party hereto, do,
execute, acknowledge and deliver, and cause to be done, executed, acknowledged
and delivered, all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney or assurances as may be reasonably required to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents. 6.3 Confidentiality. (a) The parties agree that the
Confidentiality Agreement shall terminate automatically as of the Closing
without any further action by the parties and without further obligations or
liabilities of Buyer. (b) For a period of two (2) years following the Closing,
each Seller shall, and will cause each of their respective Subsidiaries,
successor, advisor, and their respective Representatives to, treat and hold as
strictly confidential any data or information related to the Acquired Companies,
Buyer or its direct or indirect shareholders, including information and
documents disclosed to either Seller (or any of their respective
Representatives), whether before or after the date hereof, pursuant to this
Agreement or in connection with the Contemplated Transactions; provided, that
Sellers shall not be bound by the confidentiality requirements of this Section
6.3(b) with respect to data or information and documents which (A) are or become
generally available to the public other than as a result of a disclosure by
either Seller after the Closing Date in breach of its obligations hereunder, (B)
are required to be disclosed in connection with the ordinary course of any
Seller’s or its Representative’s SEC’s reporting or other regulatory or
self-regulatory process, (C) are required to be disclosed by Applicable Law or
the rules of any self-regulatory organization so long as reasonable prior notice
is given to Buyer of such disclosure and a reasonable opportunity is afforded to
Buyer to contest the same, (D) are disclosed in connection with the enforcement
of any right or remedy relating to this Agreement or (E) are obtained
independently from a source that is authorized to disclosure such data,
information and documents. 23



--------------------------------------------------------------------------------



 
[exhibit101-membershipint028.jpg]
(c) For a period of two (2) years following the Closing, Buyer shall, and will
cause its Subsidiaries, successor, advisor, and their respective Representatives
to, treat and hold as strictly confidential any data or information related to
the Sellers and their respective Subsidiaries, or its direct or indirect
shareholders, including information and documents disclosed to Buyer (or its
respective Representatives), whether before or after the date hereof, pursuant
to this Agreement or in connection with the Contemplated Transactions; provided,
that Buyer shall not be bound by the confidentiality requirements of this
Section 6.3(c) with respect to data or information and documents which (A)
relates to the Company Loans, Company- Owned Equity Securities, or the Acquired
Companies, (B) are or become generally available to the public other than as a
result of a disclosure by Buyer after the Closing Date in breach of its
obligations hereunder, (C) are required to be disclosed by Applicable Law the
rules of any self- regulatory organization so long as reasonable prior notice is
given to Sellers of such disclosure and a reasonable opportunity is afforded to
Seller to contest the same, (D) are disclosed in connection with the enforcement
of any right or remedy relating to this Agreement or (E) are obtained
independently from a source that is authorized to disclosure such data,
information and documents. 6.4 Waiver. In connection with the Contemplated
Transactions, each Seller waives any and all rights of first offer, all transfer
restrictions or any similar rights or restrictions set forth in the
Organizational Documents of the Company, including the right of first offer set
forth in Section 5.1(b) of the Limited Liability Company Operating Agreement of
the Company, dated as of March 27, 2015, and any notice and/or consent
requirements in connection therewith, in each case, with respect to the offer
and sale of the Membership Interests pursuant to this Agreement. This waiver
shall be a valid, binding and enforceable legal obligation of each Seller.
ARTICLE VII INDEMNITY 7.1 Survival. All representations and warranties of the
parties hereto contained in this Agreement or in any certificate or other
document delivered pursuant to the terms of this Agreement shall survive the
Closing Date until eighteen (18) months after the Closing Date, other than (a)
Sections 4.10 (Company-Owned Equity Securities) and 4.12(c) (Unlawful Payments),
which shall survive for three (3) years after the Closing Date; (b) Sections
4.5(b) (Undisclosed Liabilities), 4.9 (Company Loans), and 4.11 (Company Assets;
Title to Company Assets), which shall survive for three (3) years after the
Closing Date; (c) Sections 3.1 (Corporate Organization of Sellers), 3.2
(Authority; No Violation), 3.4 (Title to Membership Interests), 4.1 (Corporate
Organization of the Company; Subsidiaries), 4.2 (Capitalization), 4.3
(Authority; No Violation), 4.6 (Broker’s Fees), 4.14 (Taxes), 4.15 (No Change of
Control Payments), 5.1 (Corporate Organization), 5.2 (Authority; No Violation),
and 5.4 (Broker’s Fees), which shall survive until sixty (60) days following the
expiration of all statutes of limitations applicable to the matters covered
thereby, including any extensions thereof; and (d) Section 3.7 (Representations
of GALIC), which shall survive for six (6) months after the Closing Date (such
representations and warranties set forth in the foregoing clauses (b), (c) and
(d) are hereafter collectively referred to as the “ Excepted Matters ”);
provided, however, that representations or warranties which are the basis for
claims timely asserted under this Agreement prior to the expiration of such
applicable time periods shall also survive until the final resolution of those
24



--------------------------------------------------------------------------------



 
[exhibit101-membershipint029.jpg]
claims. All covenants and other agreements of the parties hereto contained in
this Agreement shall survive the Closing indefinitely, unless a covenant, by its
terms, ends on a specified date. 7.2 Indemnification. (a) Subject to the
provisions of this Article VII, Medley shall indemnify and hold harmless Buyer,
the Acquired Companies, and their respective shareholders, Subsidiaries,
Affiliates and Representatives (together, the “ Buyer Indemnified Parties ”)
from, against, and in respect of any and all direct and indirect damages,
losses, Liabilities, Proceedings, judgments, settlements, Liens, Taxes,
penalties, interest obligations and expenses (including costs of investigation
and defense and reasonable attorney and other professional advisor and
consulting fees and expenses) whether or not involving a third party
(collectively, “ Losses ”) incurred or suffered by such Buyer Indemnified Party
arising from, by reason of or, in connection with: (i) any misrepresentation or
breach or alleged misrepresentation or breach of any representation or warranty
of Medley contained in Article III or any other certificate or document
delivered by Medley pursuant to this Agreement or any other Transaction
Document; and (ii) any breach or non-performance by Medley of any covenant or
agreement made by Medley in this Agreement, any other Transaction Document or
any other certificate or document delivered in connection with this Agreement or
any other Transaction Document. (b) Subject to the provisions of this Article
VII, Medley, severally, shall indemnify and hold harmless the Buyer Indemnified
Parties from, against and in respect of its Pro Rata Portion of any and all
Losses incurred or suffered by any such Buyer Indemnified Party arising from, by
reason of or, in connection with: (i) any misrepresentation or breach or alleged
misrepresentation or breach of any representation or warranty of the Sellers
contained in Article IV, any other Transaction Document or any other certificate
or document delivered by the Company pursuant to this Agreement or any other
Transaction Document (including, for the avoidance of doubt, the Purchase Price
Certificate); (ii) any breach or non-performance by the Company of any covenant
or agreement made by the Company in this Agreement, any other Transaction
Document or any other certificate or document delivered in connection with this
Agreement or any other Transaction Document; (iii) any Pre-Closing Taxes; and
(iv) any Indebtedness of the Acquired Companies not included in the calculation
of the Purchase Price set forth in the Purchase Price Certificate. (c) Subject
to the provisions of this Article VII, Buyer shall indemnify and hold harmless
each Seller and its Representatives (together, the “ Seller Indemnified Parties
”) 25



--------------------------------------------------------------------------------



 
[exhibit101-membershipint030.jpg]
from, against and in respect of any and all Losses incurred or suffered by any
such Seller Indemnified Party arising from, by reason of or, in connection with:
(i) any misrepresentation or breach or alleged misrepresentation or breach of
any representation or warranty of Buyer contained in Article V, any other
Transaction Document to which Buyer is a party or any other certificate or
document delivered by Buyer pursuant to this Agreement or any other Transaction
Document; and (ii) any breach or non-performance by Buyer of any of its
covenants or agreements contained in this Agreement, any other Transaction
Document to which Buyer is a party or any other certificate or document
delivered by Buyer pursuant to this Agreement or any other Transaction Document.
(d) Subject to the provisions of this Article VII, GALIC shall indemnify and
hold harmless the Buyer Indemnified Parties from, against and in respect of any
and all Losses incurred or suffered by any such Buyer Indemnified Party arising
from, by reason of or, in connection with any misrepresentation or breach or
alleged misrepresentation or breach of any representation or warranty of GALIC
contained in Section 3.7. 7.3 Defense of Claims. (a) Non-Third Party Claims. If
a claim for Losses (a “Claim ”) is to be made by an Indemnified Party, other
than in connection with a Tax Claim (which shall be governed by Section 2.3(e)),
such Indemnified Party shall give notice (including a reasonably detailed
description of the Claim) to the party from whom such indemnification is sought
(the “Indemnifying Party ”) before the applicable survival period for such Claim
expires (if ever) in accordance with Section 7.1 and as promptly as practicable
after such Indemnified Party becomes aware of any fact, condition or event which
may give rise to Losses for which indemnification may be sought under this
Article VII; provided, however, that the failure of any Indemnified Party to
give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent the Indemnifying Party is actually prejudiced by
such failure. Within 30 days after delivery of a notice pursuant to this Section
7.3(a) (the “ Response Period ”), the Indemnifying Party shall deliver to the
Indemnified Party a written response to such notice. If the Indemnifying Party
fails to so respond within such period, then the Indemnifying Party shall be
deemed to have irrevocably accepted the notice and agreed to pay the Losses at
issue therein, subject to the limitations set forth in this Article VII, and the
Indemnifying Party shall satisfy such obligation promptly, and in any event
within ten (10) days after the expiration of the Response Period. If, within 30
days after delivery of the notice pursuant to this Section 7.3(a), the
Indemnifying Party delivers a written notice disputing the Indemnified Party’s
entitlement to indemnification for the Losses described in such notice, then the
parties shall use their commercially reasonable efforts to settle such disputed
matters within 30 days following the expiration of the Response Period. The
parties hereto acknowledge and agree that the Federal Rules of Evidence Rule 408
shall apply to the parties hereto during any such negotiations and any
subsequent dispute arising therefrom. If the parties are unable to reach
agreement within such 30-day period, the dispute may be resolved by any legally
available means consistent with the provisions of Section 9.6. 26



--------------------------------------------------------------------------------



 
[exhibit101-membershipint031.jpg]
(b) Third Party Claims. With respect to all third party Proceedings (or
threatened Proceedings) that give rise to a Claim hereunder, other than in
connection with a Tax Claim (which shall be governed by Section 2.3(e)), the
Indemnified Party shall promptly after obtaining actual knowledge of the
assertion of any Proceeding (or threatened Proceeding) give written notice to
the Indemnifying Party. After receipt of any such notice of such a Proceeding
(or threatened Proceeding), the Indemnifying Party shall have the right to
defend the Indemnified Party against the Proceeding with counsel of its choice
reasonably satisfactory to the Indemnified Party, unless the nature of the Claim
creates an ethical conflict for the same counsel to represent the Indemnified
Party and the Indemnifying Party, so long as (i) the Indemnifying Party notifies
the Indemnified Party in writing within thirty (30) days after the Indemnified
Party has given notice of the Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Losses the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Claim or raised in the Proceeding, (ii) the
Proceeding involves only a claim for money damages and no other relief, (iii)
the Indemnifying Party conducts the defense of the Proceeding actively and
diligently, and (iv) the Proceeding does not relate to or otherwise arise in
connection with Taxes or any criminal or regulatory enforcement action. The
Indemnifying Party shall not compromise or settle such Proceeding without the
written consent of the Indemnified Party. The Indemnified Party shall not settle
or compromise any Claim that is the subject of indemnification under this
Agreement, without the prior written consent of the Indemnifying Party (such
consent not to be unreasonably conditioned, withheld or delayed) if (A)
injunctive or other equitable relief will be imposed against the Indemnifying
Party, (B) such settlement does not expressly and unconditionally release the
Indemnifying Party from all Liabilities with respect to such claim, without
prejudice, or (C) there is a finding or admission of any violation of Law or any
admission of Liability by any Indemnifying Party. In all other cases the
Indemnified Party may defend the Claim or Proceeding with counsel of its
choosing at the reasonable expense of the Indemnifying Party. The Indemnifying
Party shall promptly and frequently apprise the Indemnified Party of the status
of the Proceeding and shall furnish the Indemnified Party with such documents
and information filed or delivered in connection with such Proceeding as the
Indemnified Party may reasonably request. The Indemnified Party may, at its own
cost, participate in the investigation, trial and defense of any such Proceeding
defended by the Indemnifying Party and any appeal arising therefrom. The parties
shall cooperate with each other in connection with any defense and in any
notifications to insurers. If the Indemnifying Party fails to promptly and
diligently assume and thereafter prosecute the defense of such Proceeding after
receipt of notice hereunder, the Indemnified Party against which such Claim has
been asserted shall (upon delivering notice to such effect to the Indemnifying
Party) have the right to undertake the defense, compromise or settlement of such
Proceeding with counsel of its own choosing at the reasonable expense of the
Indemnifying Party and the Indemnifying Party shall have the right to
participate therein at its own cost. 7.4 Adjustment. The parties hereto agree
that any indemnification payments made pursuant to this Agreement shall be
treated for all Tax purposes as an adjustment to the Purchase Price, unless
otherwise required by Applicable Law. 7.5 Limitations. 27



--------------------------------------------------------------------------------



 
[exhibit101-membershipint032.jpg]
(a) Except for Losses in respect of the Excepted Matters or resulting from
fraud, willful misconduct, or intentional misrepresentation, no Seller shall be
liable to any Buyer Indemnified Party for Losses under Section 7.2(a)(i) or
Section 7.2(b)(i), (i) unless the aggregate amount of the Losses suffered by
Buyer Indemnified Parties exceeds on a cumulative basis an amount equal to
$750,000 (the “ Threshold ”), at which time the Buyer Indemnified Parties shall
be entitled to be indemnified against the aggregate amount of Losses, regardless
of the Threshold, and (ii) for an aggregate amount of Losses in excess of such
Seller’s proportional interest in the Purchase Price paid by Buyer (based on
such Seller’s Pro Rata Portion). (b) Except for Losses in respect of the
Excepted Matters or resulting from fraud, willful misconduct, or intentional
misrepresentation, Buyer shall not be liable to any Seller Indemnified Party for
Losses under Section 7.2(c)(i), (i) unless the aggregate amount of the Losses
suffered by the Seller Indemnified Parties exceeds on a cumulative basis the
Threshold, at which time such Seller Indemnified Parties shall be entitled to be
indemnified against the aggregate amount of Losses, regardless of the Threshold,
(ii) with respect to Medley and its Representatives collectively, for an
aggregate amount of Losses in excess of Medley’s proportional interest in the
Purchase Price paid by Buyer (based on Medley’s Pro Rata Portion), and (iii)
with respect to GALIC and its Representatives collectively, for an aggregate
amount of Losses in excess of GALIC’s proportional interest in the Purchase
Price paid by Buyer (based on GALIC’s Pro Rata Portion). (c) For purposes of
this Article VII, a breach of a representation or warranty shall be deemed to
exist either if such representation or warranty is actually inaccurate or
breached or would have been inaccurate or breached if such representation or
warranty had not contained any limitation or qualification as to “materiality”,
“Material Adverse Effect”, or similar language, and the amount of Losses in
respect of any breach of representation or warranty, including any deemed breach
pursuant to this clause, shall be determined without regard and without giving
effect to any such limitation or qualification as to “materiality”, “Material
Adverse Effect”, or similar language set forth in such representation or
warranty. (d) The parties shall cooperate with each other to resolve any Claim
with respect to which one party is obligated to indemnify the other party
hereunder, including by making commercially reasonable efforts to mitigate or
resolve any such Claim. (e) No Indemnifying Party shall be liable pursuant to
this Agreement for any punitive or exemplary damages except to the extent
awarded in connection with a third party Claim. (f) The amount of any Losses for
which indemnification is provided under this Agreement shall be net of (A)
insurance proceeds actually recovered by the Indemnified Party in respect of
such Losses (net of any out-of-pocket costs incurred in connection with such
recovery and any increases in premium) and (B) recoveries from third parties
pursuant to indemnification or otherwise (net of any out-of-pocket costs
incurred in connection with such recovery. (g) With respect to all matters other
than the Syndicated Company Loans, the right to indemnification, payment of
damages and other remedies based on representations, 28



--------------------------------------------------------------------------------



 
[exhibit101-membershipint033.jpg]
warranties, covenants and obligations contained in this Agreement shall not be
affected by any investigation conducted or any knowledge acquired (or capable of
being acquired) at any time, whether before or after the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation. With respect to all matters
relating to the Syndicated Company Loans, to the extent Buyer or any of its
Affiliates has knowledge, after due inquiry and investigation, prior to the
Closing, of a fact, circumstance or event related to such Company Loan that is a
Syndicated Company Loan or to a Borrower under a Syndicated Company Loan, such
fact, circumstance or event shall be deemed disclosed by Sellers to Buyer for
all purposes hereunder and shall not be the basis for any claim to
indemnification, payment of damages or any other remedy under this Agreement.
The parties agree that due inquiry and investigation of Buyer and its Affiliates
shall not require inquiry of any Person that is not an Affiliate of Buyer or an
officer, director, employee or representative of Buyer or an Affiliate of Buyer,
does not extend beyond any such individual’s areas of responsibility or such
individual’s direct reports (both senior and junior), and does not require
inquiry or investigation beyond the books and records of Buyer or any Affiliate
of Buyer other than information made available to such Person by way of a
virtual data room with respect to the Syndicated Company Loans as of the
Business Day immediately prior to the Closing. 7.6 Waiver. The remedies provided
for in this Article VII shall be exclusive and shall preclude assertion by any
Indemnified Party of any other rights or the seeking of any and all other
remedies against the Indemnifying Party for claims based on this Agreement
(regardless of the theory, whether in contract, at law, in equity or otherwise),
other than for (a) actions for specific performance or other equitable remedies
(but not rescission) referred to in Section 9.10 or (b) Losses arising out of or
relating to fraud, willful misconduct or intentional misrepresentation. Each
party hereby waives any provision of Applicable Law to the extent that it would
limit or restrict the agreement contained in this Section 7.6. For the avoidance
of doubt, this Section 7.6 shall not limit the ability of any party from making
any claim arising out of or relating to fraud, willful misconduct or intentional
misrepresentation. ARTICLE VIII DEFINED TERMS 8.1 For purposes of this
Agreement, the following terms shall have the meanings set forth below:
“Acquired Companies ” means the Company, MCC Holdings and MCC SPV. “Affiliate ”
means, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with such Person. The term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that in no event shall a portfolio company of an Acquired Company,
whether an Existing Portfolio Company or otherwise, be deemed to be an Affiliate
of an Acquired Company. 29



--------------------------------------------------------------------------------



 
[exhibit101-membershipint034.jpg]
“Affiliated Group ” means an affiliated group as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or non-U.S. Law relating to income Tax) of which an Acquired
Company is or has been a member. “Agreement ” has the meaning set forth in the
preamble to this Agreement. “Allocation Schedule ” has the meaning set forth in
Section 2.3(a)(i). “Anti-Corruption Laws ” has the meaning set forth in Section
4.12(c). “Applicable Law ” means, with respect to a specified Person, any
federal, state, local, municipal, or foreign constitution, treaty, law
(including the common law), statute, code, ordinance, rule, regulation, permit,
approval, judgment, Order, writ, decree, injunction, resolutions or requirements
(collectively, “ Laws ”) applicable to the specified Person. “Borrowers ” means
those Persons who constitute “borrowers” (or any similarly defined entity) under
the Company Loan Documents. “Business Day ” means a day, other than Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required by Applicable Law to close. “Buyer ” has the meaning set
forth in the preamble to this Agreement. “Buyer Indemnified Parties ” has the
meaning set forth in Section 7.2(a). “Buyer Prepared Tax Return ” has the
meaning set forth in Section 2.3(b). “Cash and Cash Equivalents ” means, without
double counting, the aggregate amount of all cash and cash equivalents of the
Acquired Companies as of the Closing Date. “Claim ” has the meaning set forth in
Section 7.3(a). “Closing ” has the meaning set forth in Section 2.1. “Closing
Date ” has the meaning set forth in Section 2.1. “Code ” means the United States
Internal Revenue Code of 1986, as amended. “Company Loan Documents ” means the
loan agreements, credit and financing agreements, indentures, guarantees,
subordination agreements, Company Loan Notes, note purchase agreements,
mortgages, deeds of trust, security agreements (including pledge and control
agreements), financing statements, intercreditor agreements, mortgage, sale and
servicing agreements, acquisition agreements, intercreditor agreements and other
instruments, insurance policies, assumption or substitution agreements, side
letters and documents affecting the Acquired Companies’ ownership, economic or
other rights with respect to the Company Loans or in which an Acquired Company
has an interest, in connection with the Company Loans, in each case, together
with all amendments and modifications thereto and any reports or documents 30



--------------------------------------------------------------------------------



 
[exhibit101-membershipint035.jpg]
delivered to an Acquired Company in its capacity as a lender or noteholder under
any such agreement. “Company Loan Notes ” means the original executed promissory
notes (or copies, to the extent that only copies of such promissory notes are in
an Acquired Company’s possession or control) issued to the order of an Acquired
Company, or copies of a “master” note if no such note was issued to an Acquired
Company or an allonge endorsing a note in favor of an Acquired Company,
evidencing indebtedness owing to an Acquired Company under a Company Loan.
“Company Loans ” means the loans owned by the Acquired Companies as of the
Closing Date. “Company-Owned Equity Interests ” means the Equity Interests
identified on Section 4.10(a) of the Seller Disclosure Schedule as owned by the
Acquired Companies. “Confidentiality Agreement ” means that certain
Confidentiality Agreement, dated as of June 3, 2020, by and between Medley and
Golub Capital LLC. “Consent ” means any consent of the Borrower, the
administrative agent, the issuer, any co-investor or other Person required to
sell, assign, transfer, convey or deliver the Membership Interests.
“Contemplated Transactions ” means the transactions contemplated by this
Agreement. “Contract ” means any contract, lease, sublease, license, permit,
purchase and sale order, instrument, note and any other agreement, commitment or
binding arrangement or understanding, whether written or oral. “DB Credit
Facility ” means the credit facility provided to the Acquired Companies under
the DB Loan Documents. “DB Loan Documents ” means, collectively, that certain
Loan and Servicing Agreement, dated as of August 4, 2015, by and among MCC SPV,
as Borrower, the Company, as Servicer and as Originator, each Lender from time
to time party thereto, each Lender Agent from time to time party thereto, U.S.
Bank National Association, as the Collateral Agent, Account Bank and Collateral
Custodian, and Credit Suisse AG, Cayman Islands Branch, as the Administrative
Agent, and each document, instrument or agreement entered into in connection
with the foregoing, in each case, as amended, amended and restated, supplemented
or otherwise modified from time to time. “Enforceability Exception ” has the
meaning set forth in Section 3.2(a). “Equity Governing Documents ” means, with
respect to a Company-Owned Equity Interest, the Organizational Document, option
or warrant agreement, registration rights agreement, buy-sell arrangement and
any other document that governs or otherwise affects the terms of any
Company-Owned Equity Interest. 31



--------------------------------------------------------------------------------



 
[exhibit101-membershipint036.jpg]
“Equity Interest ” means (a) any partnership interests, (b) any membership
interests or units, (c) any units of capital stock, (d) any other interest or
participation that confers on a Person the right to receive a unit of the
profits and losses of, or distribution of assets of, the issuing entity,
including any stock appreciation, phantom stock, profit participation or similar
rights, (e) any subscriptions, calls, warrants, options, or commitments of any
kind or character relating to, or entitling any Person or entity to purchase or
otherwise acquire membership interests or units, capital stock, or any other
equity securities, (f) any securities convertible into or exercisable or
exchangeable for partnership interests, membership interests or units, capital
stock, or any other equity securities, or (g) any other interest classified as
an equity security of a Person. “Excepted Matters ” has the meaning set forth in
Section 7.1. “Ex-Im Laws ” means all U.S. and non-U.S. Laws relating to export,
reexport, transfer, and import controls, including, without limitation, the
Export Administration Regulations, the customs and import Laws administered by
U.S. Customs and Border Protection, the EU Dual Use Regulation (428/2009), all
equivalent or similar legislation to the foregoing implemented by EU Member
States, and the UK’s Export Control Order 2008. “Existing Portfolio Company ”
means any portfolio company of the Acquired Companies listed on Sections 4.9(a)
and 4.10(a) of the Seller Disclosure Schedule. “Financial Statements ” has the
meaning set forth in Section 4.5(a). “GAAP ” means United States generally
accepted accounting principles, consistently applied. “GALIC ” has the meaning
set forth in the preamble to this Agreement. “GALIC Interests ” has the meaning
set forth in the recitals to this Agreement. “Governmental Entity ” means any
federal, state or local government, nation, state, province, territory, district
or any court, administrative or regulatory agency or commission, arbitrator,
mediator, tribunal or other governmental or quasi-governmental authority or
agency, department, bureau, office, commission, organization, official or
authority domestic or foreign. “Indebtedness ” means with respect to a Person,
without duplication, all Liabilities, contingent or otherwise, in respect of:
(a) borrowed money or issued in exchange or substitution for borrowed money
(including any prepayment costs and penalties associated with prepayment of such
Liabilities), (b) any indebtedness evidenced by any note, bond, debenture or
other debt security, (c) all amounts due and payable under or obligations in
respect of letters of credit, bankers’ acceptances, bank overdrafts, surety and
performance bonds or similar facilities and financial guarantees issued for the
account of such Person, (d) capitalized lease obligations, (e) the deferred
purchase price of assets, services or securities (other than trade accounts
payable incurred in the ordinary course of business), (f) interest rate
protection agreements or any interest, currency or other hedging, swap,
derivative or similar hedging agreements, (g) conditional sale or other title
retention agreements, (h) interest, premium, penalties and other amounts owing
in respect of the items listed in the foregoing clauses (a) through (g), and (i)
guarantees and surety and other similar agreements of such Person of any of the
foregoing of any 32



--------------------------------------------------------------------------------



 
[exhibit101-membershipint037.jpg]
other Person, including guarantees in the form of an obligation to repurchase or
reimburse, whether or not any of the foregoing would appear on a consolidated
balance sheet prepared in accordance with GAAP, and any fees, penalties or
accrued and/or unpaid interest on the foregoing. “Indemnified Party ” means the
Person or Persons entitled to, or claiming a right to, indemnification under
Article VII. “Indemnifying Party ” has the meaning given to it in Section
7.3(a). “Independent Accountant ” means an independent accounting firm of
national reputation. “Interim Financial Statements ” has the meaning set forth
in Section 4.5(a). “IRS ” means the United States Internal Revenue Service.
“Knowledge of Medley ” or “ Medley’s Knowledge ” means the knowledge of Richard
Allorto, Howard Liao, Nathan Bryce and Dean Crowe, after due inquiry and
investigation, together with any knowledge (a) that such person could have been
expected to discover or otherwise become aware of in the course of such due
inquiry and investigation, and (b) that has been made available to any such
person, including by way of a virtual data room, as of the Closing with respect
to the Company Loans (other than the Syndicated Company Loans). For purposes of
this definition, due inquiry and investigation of any individual listed in this
definition shall not require inquiry of any Person that is not an Affiliate of
Medley, Medley LLC or an officer, director, employee or representative of
Medley, Medley LLC or an Affiliate of Medley or Medley LLC, does not extend
beyond such individual’s areas of responsibility or such individual’s direct
reports (both senior and junior) and does not require inquiry or investigation
beyond the books and records of Medley, Medley LLC or any Affiliate of Medley
LLC other than information made available by way of a virtual data room, as of
the Business Day immediately prior to Closing. “Laws ” has the meaning set forth
in the definition of Applicable Law. “Liability ” or “ Liabilities ” means a
liability, Indebtedness, obligation, commitment, expense, claim or cause of
action (of any kind or nature whatsoever, whether absolute, accrued, contingent
or other, and whether known or unknown). “Liens” means liens, pledges, charges,
mortgages, license, option, right of first refusal, claims and security
interests and similar encumbrances. “Losses ” has the meaning set forth in
Section 7.2(a). “Material Adverse Effect ” means any occurrence, change, event,
state of facts, effect or development that, individually, or taken together with
all other occurrences, changes, events, effects or developments, (a) has or
would reasonably be likely to have a material adverse effect on the condition
(financial or otherwise), results of operations, properties, assets (including,
without limitation, the Company Loans and Company-Owned Equity Interests) or
business of the Acquired Companies taken as a whole; provided, however, that,
with respect to this subsection 33



--------------------------------------------------------------------------------



 
[exhibit101-membershipint038.jpg]
(a), the determination of whether a “Material Adverse Effect” exists or has
occurred shall not include effects to the extent attributable to (i) changes,
after the date hereof, in GAAP or regulatory accounting requirements applicable
generally to companies in the industry in which the Acquired Companies operate,
(ii) changes, after the date hereof, in laws, rules or regulations of general
applicability to companies in the industry in which the Acquired Companies
operate, (iii) changes in global or national political conditions or general
economic or market conditions generally affecting other companies in the
industry in which the Acquired Companies operate, (iv) conditions arising out of
acts of terrorism, war, weather conditions, pandemics or other similar events,
or (v) the public disclosure of this Agreement or the Contemplated Transactions
or any action required to be taken in accordance with this Agreement (other than
covenants to operate in the ordinary course of business), except, with respect
to clauses (i), (ii), (iii) and (iv), to the extent that the effects of such
change are disproportionately adverse to the condition (financial or otherwise),
results of operations, properties, assets (excluding, without limitation, the
Syndicated Company Loans) or business of the Acquired Companies, taken as a
whole, as compared to other companies in the industry in which the Acquired
Companies operate, or (b) with respect to either Seller or Buyer, has or would
reasonably be expected to prevent or materially delay the ability of either
Seller or Buyer, as applicable, to timely consummate the Contemplated
Transactions or otherwise perform their respective obligations under the
Transaction Documents. “MCC Holdings ” has the meaning set forth in Section
4.1(d). “MCC SPV ” has the meaning set forth in Section 4.1(d). “Medley ” has
the meaning set forth in the preamble to this Agreement. “Medley Interests ” has
the meaning set forth in the recitals to this Agreement. “Membership Interest
Assignment ” has the meaning in Section 2.2(a)(i). “NYSE ” means the New York
Stock Exchange. “OFAC ” has the meaning set forth in the definition of
Sanctioned Person. “Order ” means any final award, injunction, judgment, order,
ruling, assessment, decree, writ, determination or verdict entered or issued by
any court of Governmental Entity pertaining to any action, suit, proceeding,
arbitration, mediation, audit or investigation. “Organizational Documents ”
means, with respect to a Person other than a natural person, (a) the articles or
certificate of incorporation and the bylaws of a corporation; (b) the
certificate of formation and operating agreement of a limited liability company;
(c) the partnership agreement and any statement of partnership of a general
partnership; (d) the limited partnership agreement and the certificate of
limited partnership of a limited partnership; (e) any charter or similar
document adopted or filed in connection with the creation, formation, or
organization of any other Person; (f) any stockholder or similar agreement among
holders of securities of an issuer; and (g) any amendment to any of the
foregoing. “Payoff Letter ” has the meaning set forth in Section 2.2(a)(vii). 34



--------------------------------------------------------------------------------



 
[exhibit101-membershipint039.jpg]
“Permit ” means any license, permit, variance, exemption, franchise, consent,
approval, authorization, qualification, or Order of any Governmental Entity.
“Person ” means an individual, corporation, partnership, limited liability
company, association, trust, sole proprietorship, unincorporated organization,
other entity, organization, group (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended), or any other business entity or any
Governmental Entity, including a government or political subdivision or an
agency or instrumentality thereof. “Post-Closing Tax Period ” means any taxable
period beginning after the Closing Date or, with respect to Straddle Period, the
portion of such Straddle Period beginning after the Closing Date. “Pre-Closing
Tax Period ” means any taxable period ending at or prior to the Closing Date or,
with respect to any Straddle Period, the portion of such Straddle Period ending
at the Closing Date. “Pre-Closing Taxes ” means (a) any Taxes (or the
non-payment thereof) of, or with respect to, an Acquired Company for any
Pre-Closing Tax Period (determined for any Straddle Period in accordance with
the principles set forth in Section 2.3(c)), including any Tax assessment
resulting from application of the centralized partnership audit regime enacted
by the Bipartisan Budget Act of 2015 and any partnership tax withholding
obligations, and (b) all Taxes of any Person for a Pre-Closing Tax Period for
which an Acquired Company is liable under Treasury Regulations Section 1.1502-6
(or any similar provision of state, local or federal Law), as a transferee or
successor, under any Tax agreement or by contractual obligation (other than
Contracts entered into in the ordinary course of business and not primarily
related to Taxes). “Pro Rata Portion ” has the meaning set forth in Section
1.1(a). “Proceeding ” means any action, claim, arbitration, audit, hearing,
investigation, litigation, suit or other proceeding (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted, or
heard by or before, or otherwise involving, any court or other Governmental
Entity or referee, trustee, arbitrator or mediator. “Purchase Price ” has the
meaning set forth in Section 1.1(b). “Purchase Price Certificate ” has the
meaning set forth in Section 1.1(b). “Representative ” means, with respect to
any Person, its Affiliates, directors, managers, officers, employees, attorneys,
accountants, financing sources, financial advisors, agents, consultants or other
representatives. “Response Period ” has the meaning set forth in Section 7.3(a).
“Sanctioned Country ” means any country or region that is, or has been in the
last five (5) years, the subject or target of a comprehensive embargo under
Sanctions Laws (including Cuba, Iran, North Korea, Sudan, Syria, and the Crimea
region of Ukraine). 35



--------------------------------------------------------------------------------



 
[exhibit101-membershipint040.jpg]
“Sanctioned Person ” means any individual or entity that is the subject or
target of sanctions or restrictions under Sanctions Laws or Ex-Im Laws,
including: (a) any individual or entity listed on any applicable U.S. or
non-U.S. sanctions- or export-related restricted party list, including, without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control’s (“ OFAC ”) Specially Designated Nationals and Blocked Persons List;
the EU Consolidated List and the UK’s Consolidated List of Persons Subject to
Financial Sanctions; (b) any entity that is, in the aggregate, fifty percent
(50%) or greater owned, directly or indirectly, or otherwise controlled by a
Person or Persons described in clause (a); (c) any individual or entity acting
on behalf of or at the direction of any Persons described in clauses (a) or (b);
or (d) any national of a Sanctioned Country. “Sanctions Laws ” means all U.S.
and non-U.S. Laws relating to economic or trade sanctions, including, without
limitation, the Laws administered or enforced by the United States (including by
OFAC or the U.S. Department of State), the United Nations Security Council, the
European Union, the United Kingdom and all other applicable EU Member States.
“SEC ” means the United States Securities and Exchange Commission. “Securities
Act ” means the Securities Act of 1933, as amended. “Seller ” has the meaning
set forth in the preamble to this Agreement. “Seller Disclosure Schedule ” means
that certain disclosure schedule delivered by the Sellers to Buyer prior to the
execution of this Agreement, which schedule sets forth, among other things,
items the disclosure of which is necessary or appropriate either in response to
an express disclosure requirement contained in Articles III and IV or as an
exception to one or more representations or warranties contained in Articles III
and IV, or to one or more of the Sellers’ covenants contained in this Agreement,
to the extent the relevance of such disclosure to such section or subsection is
reasonably apparent on its face. “Seller Indemnified Parties ” has the meaning
set forth in Section 7.2(c). “Seller Prepared Tax Return ” has the meaning set
forth in Section 2.3(b). “Solvent ” means, at any time with respect to any
Person, on the applicable date of determination, such Person (a) is able to pay
its debts as they mature and has (and has a reasonable basis to believe it will
continue to have) sufficient capital (and not unreasonably small capital) to
carry on its business consistent with its practices as of the Closing Date, and
(b) the assets and properties of such Person at a fair valuation (and including
as assets for this purpose at a fair valuation all rights of subrogation,
contribution or indemnification arising pursuant to any guarantees given by such
Person) are greater than the Indebtedness of such Person, and including
subordinated and contingent liabilities computed at the amount which, such
Person has a reasonable basis to believe, represents an amount which can
reasonably be expected to become an actual or matured liability (and including
as to contingent liabilities arising pursuant to any guarantee the face amount
of such liability as reduced to reflect the probability of it becoming a matured
liability). 36



--------------------------------------------------------------------------------



 
[exhibit101-membershipint041.jpg]
“Straddle Period ” means any taxable period beginning before the Closing Date
and ending after the Closing Date. “Subsidiary ” means, with respect to any
Person, any corporation, company, limited liability company, partnership,
association, or other business entity of which (a) if a corporation or a
company, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person or a combination thereof or (b) if a limited liability company,
partnership, association, or other business entity (other than a corporation or
a company), a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more Subsidiaries of such Person or a combination thereof and
for this purpose, a Person or Persons own a majority ownership interest in such
a business entity (other than a corporation or a company) if such Person or
Persons shall be allocated a majority of such business entity’s gains or losses
or shall be a, or control any, managing director or general partner of such
business entity (other than a corporation or a company); provided, however, the
term “Subsidiary” shall not include any portfolio company of the Acquired
Companies, whether an Existing Portfolio Company or otherwise. “Syndicated
Company Loans ” means the Company Loans that are set forth on Section 8.1 of the
Seller Disclosure Schedule. “Tax ” or “Taxes ” means (a) all federal, state,
local, and foreign income, excise, gross receipts, recording, gross income, ad
valorem, profits, gains, property, stamp, capital, sales, transfer, use,
payroll, employment, severance, withholding, social security (or similar
including FICA), customs, duties, intangibles, franchise, backup withholding,
escheat or unclaimed property, registration, value added, alternative or add-on
minimum, estimated, and any other taxes, charges, levies or like assessments in
the nature of or similar to taxes, together with all penalties and additions to
tax and interest thereon, in each case whether disputed or not and (b) any
liability for Taxes described in clause (a) above for the payment of any amounts
as a result of being liable for another Person’s taxes as a transferee or
successor, by contract or otherwise. “Tax Return ” means, with respect to a
Person, a report, return, election, declaration, or other information or
statement (including any amendments thereof and attachments thereto) supplied or
required to be supplied to a Governmental Entity with respect to Taxes
including, where permitted or required, combined or consolidated returns for any
group of entities that includes the Person or any of its Subsidiaries.
“Threshold ” has the meaning set forth in Section 7.5(a). “Trade Control Law ”
has the meaning set forth in Section 4.12(b). “Transaction Documents ” means
this Agreement, the Membership Interest Assignment Agreements and any other
document or certificate executed and delivered in connection with the foregoing.
37



--------------------------------------------------------------------------------



 
[exhibit101-membershipint042.jpg]
“Transfer Taxes ” means, collectively, all federal, state, local foreign
transfer, documentary, excise, sales, use, value added, registration, stamp,
recording, property and similar Taxes or fees, including any penalties and
interest. ARTICLE IX GENERAL PROVISIONS 9.1 Expenses. Except as provided in
Section 2.3(f) with respect to Transfer Taxes, the Sellers shall bear their (and
the Company’s) costs, fees and expenses, including attorney, investment banker,
broker, accountant and other representative and consultant fees, incurred in
connection with the execution and negotiation of the Transaction Documents and
the consummation of the transactions contemplated hereby and thereby; and Buyer
shall bear its own costs, fees and expenses, including attorney, investment
banker, broker, accountant and other representative and consultant fees,
incurred in connection with the execution and negotiation of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby. 9.2 Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered personally to
the recipient, (b) when sent by facsimile, electronic mail or other electronic
transmission followed by personal delivery, delivery by certified mail or
delivery by reputable overnight courier service, on the date sent by facsimile
if sent during normal business hours and the next Business Day if sent after
normal business hours, or (c) one Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid). Such notices, demands
and other communications shall be sent to Buyer, the Company or the Sellers at
the addresses indicated below or to such other address or to the attention of
such other Person as the recipient party has specified by prior written notice
to the sending party: (a) if to the Sellers, to: Medley Capital Corporation 375
Park Avenue, 33rd Floor New York, NY 10152 Attention: Richard Allorto e-mail:
richard.allorto@mdly.com with a copy to: Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas New York, NY 10036 Attention: George Silfen; David
S. Berg e-mail: gsilfen@kramerlevin.com ; dberg@kramerlevin.com 38



--------------------------------------------------------------------------------



 
[exhibit101-membershipint043.jpg]
Great American Life Insurance Company 301 East Fourth Street, 27th Floor
Cincinnati, Ohio 45202 Attention: Chester M. Eng and John S. Fronduti e-mail:
ceng@amfin.com; jfronduti@afmin.com (b) if to Buyer or the Company, to: Golub
Capital LLC 200 Park Avenue New York, NY 10166 Attention: Spyro Alexopoulos;
Benjamin Guilford e-mail: salexopoulos@golubcapital.com;
bguilford@golubcapital.com with a copy to: Proskauer Rose LLP Eleven Times
Square New York, NY 10036 Attention: Justin Breen; William J. Tuttle e-mail:
JBreen@proskauer.com; WTuttle@proskauer.com 9.3 Interpretation. When a reference
is made in this Agreement to Articles, Sections, Exhibits or Schedules, such
reference shall be to an Article or Section of or Exhibit or Schedule to this
Agreement unless otherwise indicated. References to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits and
schedules thereto. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The Seller Disclosure Schedule, as
well as all other schedules and all exhibits hereto, shall be deemed part of
this Agreement and included in any reference to this Agreement. This Agreement
shall not be interpreted or construed to require any person to take any action,
or fail to take any action, if to do so would violate any Applicable Law. When
used, the singular number includes the plural number and vice versa. Reference
to any agreement, document or instrument means such agreement, document or
instrument as amended, modified, supplemented, restated or replaced and in
effect from time to time in accordance with the terms thereof and reference to
any promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor. Reference to any law means such
law as amended, modified, codified, replaced or reenacted, in whole or in part,
and in effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any law means
that provision of such law from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provisions. “Hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular section or other provision hereof. The words “asset” and
“property” 39



--------------------------------------------------------------------------------



 
[exhibit101-membershipint044.jpg]
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. 9.4 Counterparts; Delivery by Facsimile or PDF.
This Agreement may be executed in one or more counterparts (including by means
of telecopied signature pages or signature pages delivered by electronic
transmission in portable document format (pdf)), all of which taken together
shall constitute one and the same instrument. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or electronic transmission in portable document format (pdf),
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
or to any such agreement or instrument shall raise the use of a facsimile
machine or electronic transmission in portable document format (pdf) to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
transmission in portable document format (pdf) as a defense to the formation of
a contract and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity. 9.5 Entire Agreement. This
Agreement (including the documents and the instruments referred to in this
Agreement), together with the Confidentiality Agreement, constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter of this
Agreement, other than the Confidentiality Agreement. 9.6 Governing Law;
Jurisdiction. (a) This Agreement and all claims or causes of action (whether in
contract, tort or statute) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement as
an inducement to enter this Agreement) shall be governed and construed in
accordance with the internal laws of the State of Delaware. (b) The parties
hereto agree that any Proceeding brought by either party to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the Contemplated Transactions shall be brought in any federal or
state court located in the County of New York, State of New York. Each of the
parties hereto submits to the jurisdiction of any such court in any Proceeding
seeking to enforce any provision of, or based on any matter arising out of, or
in connection with, this Agreement or the Contemplated Transactions and hereby
irrevocably waives the benefit of jurisdiction derived from present or future
domicile or otherwise in such Proceeding. Each party hereto irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such Proceeding in any such
court or that any such Proceeding brought in any such court has been brought in
an inconvenient forum. 40



--------------------------------------------------------------------------------



 
[exhibit101-membershipint045.jpg]
9.7 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this Agreement or the Contemplated Transactions. Each party
certifies and acknowledges that (a) no Representative of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (b) each party
understands and has considered the implications of this waiver, (c) each party
makes this waiver voluntarily and (d) each party has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 9.7. 9.8 Publicity. Neither the Sellers nor Buyer shall, and
neither the Sellers nor Buyer shall permit any of their respective Subsidiaries
to, issue or cause the publication of any press release or other public
announcement with respect to, or otherwise make any public statement concerning,
the Contemplated Transactions or otherwise disclose the terms of the
Contemplated Transaction, without the prior consent (which consent shall not be
unreasonably withheld) of Buyer, in the case of a proposed announcement or
statement by either Seller, or Medley, in the case of a proposed announcement or
statement by Buyer; provided, however, that Medley may, without the prior
consent of Buyer (but after prior consultation with Buyer and opportunity to
reasonably comment) issue or cause the publication of any press release or other
public announcement to the extent required by Applicable Law or by the rules and
regulations of the NYSE. 9.9 Assignment; Third Party Beneficiaries. Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned by either of the parties (whether by operation of law or
otherwise) without the prior written consent of the other party. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by each of the parties and their respective successors and
assigns. This Agreement (including the documents and instruments referred to in
this Agreement) is not intended to and does not confer upon any person other
than the parties hereto any rights or remedies under this Agreement except, with
respect to Article VII, the Indemnified Parties. Buyer and the Sellers hereby
agree that their respective representations, warranties and covenants set forth
herein are solely for the benefit of the other parties hereto, in accordance
with and subject to the terms of this Agreement, and this Agreement is not
intended to, and does not, confer upon any person other than the parties hereto
any rights or remedies hereunder, including, without limitation, the right to
rely upon such representations and warranties set forth herein. The
representations and warranties in this Agreement are the product of negotiations
among the parties hereto and are for the sole benefit of the parties hereto.
9.10 Remedies. (a) Except as otherwise provided in this Agreement, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. 41



--------------------------------------------------------------------------------



 
[exhibit101-membershipint046.jpg]
(b) The parties hereto agree that if any provision of this Agreement were not
performed in accordance with the terms hereof or is otherwise breached,
irreparable damage would occur, money damages would not provide an adequate
remedy at law and damages would be difficult to determine. Accordingly, it is
agreed that the party or parties not in breach shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any court
specified in Section 9.6, in addition to any other remedy to which they are
entitled at law or in equity. The parties hereto hereby waive, in any such
action for specific performance, the defense of adequacy of a remedy at law, the
posting of any bond or other security in connection therewith and the necessity
of proving actual harm. 9.11 Amendments; Waivers. No modification, amendment or
waiver of any provision of, or consent required by, this Agreement shall be
effective unless it is in writing and signed by the parties hereto. Any
modification, amendment, waiver or consent shall be effective only in the
specific instance and for the purpose for which it is given. 9.12 Severability.
In the event that any provision of this Agreement as applied to any party or to
any circumstance shall be adjudged by a court to be void, unenforceable or
inoperative as a matter of law, then the same shall in no way affect any other
provision in this Agreement, the application of such provision in any other
circumstance or with respect to any other party, or the validity of
enforceability of this Agreement as a whole. 9.13 Schedules. The information
disclosed in any numbered or lettered part of any Seller Disclosure Schedule
shall be deemed to relate to and shall qualify the particular representation or
warranty set forth in the corresponding numbered or lettered section or
subsection and any other particular representation or warranty to the extent
that (a) such information is cross-referenced in another part of the Seller
Disclosure Schedules or (b) it is reasonably apparent on the face of the
disclosure (without reference to any document referred to therein) that such
information qualifies another representation and warranty of the applicable
party in this Agreement. The inclusion of an item in a Seller Disclosure
Schedule as an exception to a representation or warranty shall not be deemed an
admission by any party hereto that such item represents an exception or material
fact, event or circumstance or that such item constitutes a Material Adverse
Effect. Without limiting the foregoing, no reference to or disclosure of a
possible breach or violation of any contract or applicable law shall be
construed as an admission or indication that such breach or violation exists or
has actually occurred. Any fact or item that is disclosed in any Schedule in a
way as to make its relevance or applicability to information called for by any
other Schedule reasonably apparent shall be deemed to be disclosed in such other
Schedule, notwithstanding the omission of a reference or cross-reference
thereto. 9.14 Representation by Counsel. Each of the parties hereto acknowledges
that it has been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent counsel.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise, or rule of strict constriction
applied, favoring or disfavoring any party hereto by virtue of the authorship of
any of the provisions of this Agreement. Accordingly, 42



--------------------------------------------------------------------------------



 
[exhibit101-membershipint047.jpg]
any rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against the party that drafted it is of no
application and is hereby waived by the parties hereto. 43



--------------------------------------------------------------------------------



 
[exhibit101-membershipint048.jpg]
IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed by their respective signatories thereunto duly authorized as of the
date first above written. SELLERS : MEDLEY CAPITAL CORPORATION By: /s/ Richard
T. Allorto, Jr. Name: Richard T. Allorto, Jr. Title: Authorized Person GREAT
AMERICAN LIFE INSURANCE COMPANY By: /s/ Mark F. Muething Name: Mark F. Muething
Title: President COMPANY : MCC SENIOR LOAN STRATEGY JV I LLC BY: MEDLEY CAPITAL
CORPORATION, in its capacity as a Member of the Company By: /s/ Richard T.
Allorto, Jr. Name: Richard T. Allorto, Jr. Title: Authorized Person BY: GREAT
AMERICAN LIFE INSURANCE COMPANY, in its capacity as a Member of the Company By:
/s/ Mark F. Muething Name: Mark F. Muething Title: President [Signature Page to
Membership Interest Purchase Agreement]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint049.jpg]
BUYER : GEMS FUND 5, L.P. By: GC Advisors LLC, its Investment Manager By: /s/
Joshua M. Levinson Name: Joshua M. Levinson Title: Co-General Counsel and Chief
Compliance Officer [Signature Page to Membership Interest Purchase Agreement]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint050.jpg]
APPENDIX A Membership Interests Name of Seller Membership Allocation of Pro Rata
Interests Purchase Price Portion of Payable to Purchase Price Sellers Payable to
Sellers MEDLEY CAPITAL 87.5% $41,018,500.13 86.14 % CORPORATION GREAT AMERICAN
LIFE 12.5% $ 6,601,265.33 13.86% INSURANCE COMPANY Total: 100% $ 47,619,765.46
100%



--------------------------------------------------------------------------------



 
[exhibit101-membershipint051.jpg]
Exhibit A Purchase Price Calculation [See Attached.]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint052.jpg]
Project Maltese Projected Closing Waterfall Memo Adj. Final Initial Gross
Purchase Price $155,400,000.00 Principal Payments Plus: Principal Fundings since
Aug 13th through Oct. 2 $0.00 Less: Principal Payoffs since Aug 13th through
Oct. 2 (10,005,525.67) Less: Principal Payoffs since Oct. 2 through Oct. 5
(8,750.00) Plus: Net Principal Changes (10,014,275.67) Jul 1st - Sep 14th
Interest Income Accrued $2,382,493.71 Interest Income Cash Received
(1,351,246.22) Cash Adj. for Receipts Outside of Period 684,688.41 Interest
Expense Accrued (873,370.08) Cash Adj. for Interest Expense Paid for Jul 1st -
Aug 31 729,001.48 Net Interest Income $1,509,123.63 Purchase Price Adj.
62,443.67 Sep 15th - Oct 2nd Interest Income Accrued through Oct. 2 $560,533.96
560,533.96 Interest Income Cash Received through Oct. 2 (1,620,729.22) Cash Adj.
for Receipts Outside of Period through Oct. 2 17,162.70 Interest Expense Accrued
through Oct. 2 (182,129.95) (182,129.95) Net Interest Income $378,404.01
Purchase Price Adj. (1,225,162.51) Oct 3rd - Closing Est. Net Investment Income
Adjustment ($18,663 Per Day) 93,315.00 Working Capital Plus: Other Current
Assets at Oct. 7 1,658.05 Less: Other Current Liabilities Oct. 7 0.00 Plus: Net
Working Capital 1,658.05 Plus: Purchase Price Adjustment 1,000,000.00 Adjusted
Gross Purchase Price $145,317,978.54 Less: Deutsche Bank Payoff Amount (as of
Oct. 7) (111,319,482.48) Deutsche Bank AG, New York Branch Fees (376,605.93)
Cadwalader, Wickersham & Taft LLP (Related to DB Line) (15,000.00) US Bank
Interest Calculation (5,075.63) Less: Other Deutsche Bank Payoff Fees (as of
Oct. 7) (396,681.56) Adj. Net Purchase Price $33,601,814.50 Plus: Gross Cash
Balance at Oct. 2 14,213,435.78 Plus: Other Operating Cash Changes from Oct. 2
through Oct. 5 (195,484.82) Total Net Proceeds to Existing Shareholders
$47,619,765.46



--------------------------------------------------------------------------------



 
[exhibit101-membershipint053.jpg]
Exhibit B Form of Purchase Price Certificate [See Attached.]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint054.jpg]
EXECUTION VERSION This Purchase Price Certificate is made and delivered Pursuant
to that certain Membership Interest Purchase Agreement dated as of October 8,
2020 (the “Agreement”), by and among Medley Capital Corporation, a Delaware
corporation (“Medley”), Great American Life Insurance Company, an Ohio
corporation (“GALIC”) (Medley and GALIC, each, a “Seller” and collectively, the
“Sellers”), MCC Senior Loan Strategy JV I LLC, a Delaware limited liability
company (the “Company”), and GEMS Fund 5, L.P., a Delaware limited partnership
(“Buyer”). Capitalized terms used but not otherwise defined in this Purchase
Price Certificate will have the same meanings ascribed to such terms in the
Agreement. The undersigned, Richard Allorto, does hereby certify to Buyer on
behalf of Medley as follows: 1. He is the duly elected, qualified and acting
Chief Financial Officer of Medley. 2. The calculation of the Purchase Price,
attached to the Agreement as Exhibit A, is true and correct as of the Closing
Date, in accordance with the terms of the Agreement. [SIGNATURE PAGE FO LLO WS]
9542/38263-022 CURRENT/119607163v3



--------------------------------------------------------------------------------



 
[exhibit101-membershipint055.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Purchase Price Certificate
effective as of the Closing. MEDLEY CAPITAL CORPORATION By: Name: Richard
Allorto Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit101-membershipint056.jpg]
Exhibit C Form of Membership Interest Assignment [See Attached.]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint057.jpg]
EXECUTION VERSION MEMBERSHIP INTEREST ASSIGNMENT AGREEMENT THIS MEMBERSHIP
INTEREST ASSIGNMENT AGREEMENT (this “Assignment”) dated as of October 8, 2020,
is entered into by and between [●], a Delaware corporation (“Assignor”) and GEMS
Fund 5, L.P., a Delaware limited partnership (“Assignee”). WHEREAS, Assignor
desires to transfer and assign, and Assignee desires to accept, [●]% of the
issued and outstanding limited liability company membership interests in MCC
Senior Loan Strategy JV I LLC, a Delaware limited liability company (the
“Company”), owned by Assignor (the “Membership Interests”); WHEREAS, after
giving effect to such assignment, Assignor will own zero percent (0%) of the
Membership Interests; and NOW, THEREFORE, for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Assignor and
Assignee hereby agree as follows: Section 1. Transfer and Assignment. Assignor
hereby sells, transfers, assigns and conveys to Assignee, free and clear of all
liens, claims, pledges and encumbrances of any nature whatsoever, all of
Assignor’s right, title and interest in and to the Membership Interests, to have
and to hold the same unto Assignee (including Assignor’s obligations under that
certain Limited Liability Company Operating Agreement of the Company, dated as
of March 27, 2015 (as amended, supplemented or otherwise modified from time to
time, the “LLC Agreement”)). Section 2. Acceptance. Assignee hereby accepts the
foregoing assignment of the Membership Interests from Assignor, agrees to be
party to and bound by the terms and conditions of the LLC Agreement and assumes
all of the duties, responsibilities and rights, and agrees to perform and
discharge all of the obligations of Assignor in Assignee’s capacity as a member
of the Company in respect of the Membership Interests conveyed. Assignor and
Assignee agree that the Assignment will satisfy Section 3.1(b) of the LLC
Agreement. Section 3. Substitution. Assignee is hereby admitted to the Company
as a member, it being understood that Assignee is a substitute member of
Assignor. Section 4. Further Assurances. Each party hereby agrees to do,
execute, acknowledge and deliver, or to cause to be done, executed, acknowledged
and delivered, all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and other documents or instruments that may be
reasonably requested by the other party or the Company in order to effect or
confirm the assignment, acceptance and assumption provided for above. Section 5.
Terms of the Purchase Agreement. Reference is hereby made to that certain
Membership Interest Purchase Agreement dated of even date herewith by and among
the Assignee, the Assignor and the other parties named therein (the “Purchase
Agreement”). The terms of the Purchase Agreement, including, but not limited to,
the representations, warranties, covenants and agreements relating to the
Membership Interests are incorporated herein by reference. The parties hereto
acknowledge and agree that the representations, warranties, covenants and
agreements contained in the Purchase Agreement shall not be superseded hereby
but shall remain in full force and effect to the full extent provided therein.
In the event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern. Section 6. Miscellaneous. 9542/38263-022 CURRENT/119546483v3



--------------------------------------------------------------------------------



 
[exhibit101-membershipint058.jpg]
(a) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed within such State. (b) Headings. Section headings used in this
Agreement are for convenience of reference only and shall not be used in
interpreting, construing or affecting the meaning or construction of this
Agreement. (c) Counterparts. This Agreement may be executed by the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall constitute but one and the same
instrument. Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original. (d) Third Party Beneficiaries.
The Company is an express third party beneficiary of this Agreement. (e) Binding
Effect. The respective rights and obligations set forth in this Agreement shall
be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns. [Remainder of page intentionally left blank]
[Signature Page to Membership Interest Assignment Agreement]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint059.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above. ASSIGNOR: [●] By: Name: Title: ASSIGNEE:
GEMS FUND 5, L.P., a Delaware limited partnership By: Name: Title: [Signature
Page to Membership Interest Assignment Agreement]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint060.jpg]
Acknowledged and consented to: [●] By: Name: Title: [Signature Page to
Membership Interest Assignment Agreement]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint061.jpg]
Exhibit D Form of Resignation Letter [See Attached.]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint062.jpg]
EXECUTION VERSION LETTER OF RESIGNATION Medley Capital Corporation 375 Park
Avenue, 33rd Floor New York, NY 10152 October 8, 2020 To Whom It May Concern:
Reference is hereby made to that certain Membership Interest Purchase Agreement,
dated as of October 8, 2020 (as amended, supplemented and/or otherwise modified
from time to time, the “Purchase Agreement”), by and among Medley Capital
Corporation, a Delaware corporation, Great American Life Insurance Company, an
Ohio corporation, MCC Senior Loan Strategy JV I LLC, a Delaware limited
liability company, and GEMS Fund 5, L.P., a Delaware limited partnership.
Capitalized terms used, but not otherwise defined herein, shall have the
meanings set forth in the Purchase Agreement. Effective as of the Closing, the
undersigned hereby irrevocably resigns from any and all director, manager and
officer positions that the undersigned holds with respect to the Acquired
Companies, without need for acceptance or any further action by any of the
Acquired Companies. [Signature Page Follows] 9542/38263-022 CURRENT/119544282v2



--------------------------------------------------------------------------------



 
[exhibit101-membershipint063.jpg]
Sincerely, __________________________ Name: Title: ACKNOWLEDGED: MCC SENIOR LOAN
STRATEGY JV I LLC BY: MEDLEY CAPITAL CORPORATION, in its capacity as a Member of
the Company By: Name: Title: BY: GREAT AMERICAN LIFE INSURANCE COMPANY, in its
capacity as a Member of the Company By: Name: Title: [Signature Page to Letter
of Resignation]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint064.jpg]
Exhibit E Payoff Letter [See Attached.]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint065.jpg]
EXECUTION VERSION TERMINATION LETTER October 8, 2020 MCC JV SPV Funding I LLC
c/o Medley Capital LLC 280 Park Avenue, 6th Floor New York, NY 10017 Attention:
The General Counsel Re: Loan and Servicing Agreement, dated as of August 4, 2015
(as amended, modified, waived, supplemented or restated from time to time, the
“Loan and Servicing Agreement”) by and among MCC JV SPV Funding I LLC, as the
borrower (the “Borrower”), MCC Senior Loan Strategy JV I LLC, as the servicer
(in such capacity, the “Servicer”), as the equityholder (in such capacity, the
“Equityholder”) and the originator (in such capacity, the “Originator”),
Deutsche Bank AG, New York Branch, as the facility agent (in such capacity, the
“Facility Agent”), each of the Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”) and U.S. Bank National Association, as the collateral agent (in
such capacity, the “Collateral Agent”), as the account bank (in such capacity,
the “Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Ladies and Gentlemen: Reference is made to the Loan and
Servicing Agreement described above. We have been requested to provide this
letter setting forth the amount necessary, as of October 8, 2020 (the
“Termination Date”), to pay all Obligations of the Borrower under the Loan and
Servicing Agreement. Capitalized terms used but not otherwise defined herein
shall have the respective meanings provided therefor in the Loan and Servicing
Agreement. 1. In accordance with the foregoing, the parties hereto request that
the Borrower hereby pay to the Collateral Agent the amounts set forth on
Schedule I to be paid for distribution (a) to each Lender under the Loan and
Servicing Agreement, an amount equal to the applicable amount set forth on
Schedule I hereto in repayment of all outstanding principal, accrued and unpaid
interest, fees and all other Obligations owed to the Lenders under the Loan and
Servicing Agreement as of the Termination Date; (b) to counsel for the Lenders
and other Secured Parties, an amount equal to the applicable amount set forth on
Schedule I hereto in repayment of all outstanding fees owed to such counsel as
of the Termination Date; and (c) to the Secured Parties, an amount equal to the
applicable amount set forth on Schedule I hereto in repayment of all accrued and
unpaid interest and fees owed to the Secured Parties as of the Termination Date
(such amounts referenced in this Section 1 (and as more fully specified on
Schedule I hereto) in the aggregate, the “Termination Amount”). The Collateral
Agent shall disburse any amounts that are received pursuant to this Section 1 in
accordance with the instructions set forth on Schedule II immediately and, in
any event, no later than (x) on the same Business Day that such amounts are
received if they are received at or prior to 11:00 a.m. (New York City time) on
such Business USActive 55333093.5



--------------------------------------------------------------------------------



 
[exhibit101-membershipint066.jpg]
Day and (y) on the Business Day following receipt of such amounts if they are
received after 11:00 a.m. (New York City time). The parties hereto agree that
the payment of the Termination Amount shall constitute payment in full of all
Obligations, except for any Obligations of the Borrower with respect to
indemnification and other similar provisions in the Transaction Documents which
by their express terms survive the termination of such Transaction Documents. 2.
Each of the Borrower, the Originator, the Equityholder, the Servicer, the
Collateral Agent, the Account Bank, the Collateral Custodian and the Facility
Agent for itself on behalf of the Lenders hereby waives all conditions set forth
in the Loan and Servicing Agreement and the other Transaction Documents in
connection with the voluntary prepayment and permanent reduction of the Maximum
Commitment in whole and the termination of the Loan and Servicing Agreement. 3.
Each Secured Party hereby acknowledges receipt of payment of all Obligations
owing to it under the Transaction Documents as of the Termination Date. The
parties hereto agree and acknowledge that upon receipt by the Collateral Agent
of the amounts set forth in Section 1 above (and as more fully specified on
Schedule I hereto), (i) all the security interests, liens and pledges in favor
of the Collateral Agent or any other Secured Party securing the above-
referenced Obligations and Collateral under the Transaction Documents are
automatically released with no further action on the part of any person, (ii)
all obligations of the Borrower, the Originator, the Equityholder and the
Servicer in respect of the Transaction Documents are deemed to be paid off,
satisfied and discharged in full, (iii) the Commitments are terminated, (iv)
each Transaction Document is deemed terminated and of no further force and
effect, except for indemnification and other provisions thereof which by their
express terms survive the termination of such Transaction Document and (v) all
obligations of the Borrower, the Originator, the Equityholder and the Servicer
to the Secured Parties under and/or arising in connection with the Transaction
Documents are deemed to be terminated, satisfied and discharged in full and of
no further force and effect, except for indemnification and other provisions
thereof, which by their express terms survive the termination of the Transaction
Documents. 4. Upon the termination of all Commitments and payment in full of the
Obligations (other than unmatured contingent indemnification obligations) as
described herein, the Borrower hereby requests the release of, and the
Collateral Agent, the Account Bank and the Collateral Custodian shall release,
all Collateral (including any Required Loan Documents and Loan Files) and other
documents to the Borrower (and/or its designee). The foregoing shall be at the
sole cost and expense of the Borrower with no liability to the Collateral Agent,
the Account Bank or the Collateral Custodian. 5. The Facility Agent, the Lenders
and the Secured Parties hereby acknowledge that the recipient hereof will rely
on this letter and the acknowledgments, certifications, confirmations and
agreements of the Secured Parties contained herein. The Secured Parties hereto
authorize the filing of termination statements on form UCC-3 (including the
UCC-3s attached hereto as Exhibit III) or other security interest terminations
with respect to the Transaction Documents and shall procure, deliver or execute
and deliver all further instruments USActive 55333093.5 2



--------------------------------------------------------------------------------



 
[exhibit101-membershipint067.jpg]
and documents, and take any other actions, which are reasonably required to
evidence the consummation of the payoff contemplated hereby and the termination
of all security interests, liens and pledges arising under or relating to the
Transaction Documents, and the prompt delivery to the Borrower (or its designee)
of all promissory notes, possessory collateral and other instruments in the
possession of the Administrative Agent, the Collateral Agent, any Lender or any
other Secured Party. 6. This letter may be executed by the parties hereto
individually or in any combination, in one or more counterparts, each of which
shall be an original and all of which shall constitute one and the same letter.
Delivery of an executed counterpart of a signature page to this letter by e-mail
in portable document format (.pdf) or facsimile shall be effective as delivery
of a manually executed counterpart of this letter. 7. THE BORROWER AND EACH
SECURED PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY. 8. This letter
shall be governed by, and construed in accordance with, the laws of the State of
New York. 9. The Facility Agent hereby authorizes and directs U.S. Bank National
Association, in its capacity as Collateral Agent, Account Bank and as Collateral
Custodian under the Loan and Servicing Agreement, to execute, deliver and
perform this letter. Each of the other parties agrees that the Collateral Agent,
the Account Bank and the Collateral Custodian will have no liability for
entering into this letter or for any action or inaction of the Collateral Agent,
the Account Bank and the Collateral Custodian, as applicable, taken pursuant to
this letter (including any instruction given to the Collateral Agent, the
Account Bank and the Collateral Custodian, as applicable) in accordance
herewith, except to the extent that such action or inaction arises from the bad
faith, gross negligence or willful misconduct of the Collateral Agent, the
Account Bank and the Collateral Custodian, as applicable. Each of the other
parties hereby waives and releases, to the fullest extent permitted by law, any
liabilities, obligations, duties, promises or claims it may have on or prior to
the Termination Date under any Transaction Document or this letter, at law or in
equity, against the Collateral Agent, the Account Bank and the Collateral
Custodian, as applicable, except, with respect to this letter, any claim arising
from the bad faith, gross negligence or willful misconduct of the Collateral
Agent, the Account Bank and the Collateral Custodian, as applicable, as
described in the preceding sentence. The Collateral Agent, the Account Bank and
the Collateral Custodian may conclusively rely on the directions and
certifications set forth in this letter and any Transaction Document without
further investigation. 10. The parties agree that this letter may be executed
and delivered by electronic signatures and that the signatures appearing on this
letter are the same as handwritten signatures for the purposes of validity,
enforceability and admissibility. USActive 55333093.5 3



--------------------------------------------------------------------------------



 
[exhibit101-membershipint068.jpg]
[Signature pages to follow] USActive 55333093.5 4



--------------------------------------------------------------------------------



 
[exhibit101-membershipint069.jpg]
The instructions set forth above are irrevocable instructions which can only be
changed by an instruction signed by the parties hereto. Please sign below in the
space provided to confirm receipt and acknowledgement of foregoing. Sincerely,
DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent DEUTSCHE BANK AG, NEW YORK
BRANCH, as Lender [Signature Page to Termination Letter]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint070.jpg]
U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent, Account Bank and as
Collateral Custodian By: ____________________________________ Name: Ralph J.
Creasia, Jr. Title: Senior Vice President [Signature Page to Termination Letter]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint071.jpg]
ACKNOWLEDGED AND AGREED as of the date first set forth above: MCC JV SPV FUNDING
I LLC, as Borrower By: ____________________________________ Name: Richard T.
Allorto, Jr. Title: Authorized Person MCC SENIOR LOAN STRATEGY JV I LLC, as
Equityholder By: ____________________________________ Name: Richard T. Allorto,
Jr. Title: Authorized Person MCC SENIOR LOAN STRATEGY JV I LLC, as Servicer By:
____________________________________ Name: Richard T. Allorto, Jr. Title:
Authorized Person MCC SENIOR LOAN STRATEGY JV I LLC, as Originator By:
____________________________________ Name: Richard T. Allorto, Jr. Title:
Authorized Person [Signature Page to Termination Letter]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint072.jpg]
MEDLEY CAPITAL CORPORATION, as Retention Holder By:
____________________________________ Name: Richard T. Allorto, Jr. Title: Chief
Financial Officer [Signature Page to Termination Letter]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint073.jpg]
SCHEDULE I (Amounts Determined as of the Termination Date) 1. Outstanding
Principal: Recipient Amount Deutsche Bank AG, New York Branch, as Lender
$111,319,482.48 Total $111,319,482.48 2. Accrued and Unpaid Interest and Fees:
Recipient Amount Deutsche Bank AG, New York Branch $376,605.93 Cadwalader,
Wickersham & Taft LLP $15,000.00 U.S. Bank National Association $5,075.63 3.
Total Termination Amount: Amount $111,716,164.04 [Schedule I]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint074.jpg]
SCHEDULE III (See attached.) [Schedule III]



--------------------------------------------------------------------------------



 
[exhibit101-membershipint075.jpg]
UCC FINANCING STATEMENT AMENDMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT
AT FILER (optional) B. E-MAIL CONTACT AT FILER (optional) C. SEND ACKNOWLEDGMENT
TO: (Name and Address) THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER 1b. This FINANCING STATEMENT AMENDMENT is to be
filed [for record] (or recorded) in the REAL ESTATE RECORDS 20153388054 filed on
08/05/2015 Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s
name in item 13 2. ✔ TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement 3. ASSIGNMENT (full or
partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in
item 7c and name of Assignor in item 9 For partial assignment, complete items 7
and 9 and also indicate affected collateral in item 8 4. CONTINUATION:
Effectiveness of the Financing Statement identified above with respect to the
security interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 5. PARTY
INFORMATION CHANGE: Check one of these two boxes: AND Check one of these three
boxes to: CHANGE name and/or address: Complete ADD name: Complete item DELETE
name: Give record name This Change affects Debtor or Secured Party of record
item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b, and item 7c to be deleted
in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party Information
Change - provide only one name (6a or 6b) 6a. ORGANIZATION'S NAME OR 6b.
INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7.
CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information
Change - provide only one name (7a or 7b) (use exact, full name; do not omit,
modify, or abbreviate any part of the Debtor’s name) 7a. ORGANIZATION'S NAME OR
7b. INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL CODE
COUNTRY 8. COLLATERAL CHANGE: Also check one of these four boxes: ADD collateral
DELETE collateral RESTATE covered collateral ASSIGN collateral Indicate
collateral: 9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT:
Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment) If
this is an Amendment authorized by a DEBTOR, check here and provide name of
authorizing Debtor 9a. ORGANIZATION'S NAME U.S. Bank National Association, as
Collateral Agent OR 9b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE DATA: Debtor: MCC JV SPV
Funding I LLC (Filed with the Delaware Secretrary of State (79201.107))
International Association of Commercial Administrators (IACA) FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------



 
[exhibit101-membershipint076.jpg]
UCC FINANCING STATEMENT AMENDMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT
AT FILER (optional) B. E-MAIL CONTACT AT FILER (optional) C. SEND ACKNOWLEDGMENT
TO: (Name and Address) THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER 1b. This FINANCING STATEMENT AMENDMENT is to be
filed [for record] (or recorded) in the REAL ESTATE RECORDS 20153388443 filed on
08/05/2015 Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s
name in item 13 2. ✔ TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement 3. ASSIGNMENT (full or
partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in
item 7c and name of Assignor in item 9 For partial assignment, complete items 7
and 9 and also indicate affected collateral in item 8 4. CONTINUATION:
Effectiveness of the Financing Statement identified above with respect to the
security interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 5. PARTY
INFORMATION CHANGE: Check one of these two boxes: AND Check one of these three
boxes to: CHANGE name and/or address: Complete ADD name: Complete item DELETE
name: Give record name This Change affects Debtor or Secured Party of record
item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b, and item 7c to be deleted
in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party Information
Change - provide only one name (6a or 6b) 6a. ORGANIZATION'S NAME OR 6b.
INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7.
CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information
Change - provide only one name (7a or 7b) (use exact, full name; do not omit,
modify, or abbreviate any part of the Debtor’s name) 7a. ORGANIZATION'S NAME OR
7b. INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL CODE
COUNTRY 8. COLLATERAL CHANGE: Also check one of these four boxes: ADD collateral
DELETE collateral RESTATE covered collateral ASSIGN collateral Indicate
collateral: 9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT:
Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment) If
this is an Amendment authorized by a DEBTOR, check here and provide name of
authorizing Debtor 9a. ORGANIZATION'S NAME U.S. Bank National Association, as
Collateral Agent OR 9b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE DATA: Debtor: MCC Senior
Loan Strategy JV I LLC (Filed with the Delaware Secretary of State (79201.107))
International Association of Commercial Administrators (IACA) FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------



 
[exhibit101-membershipint077.jpg]
UCC FINANCING STATEMENT AMENDMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT
AT FILER (optional) B. E-MAIL CONTACT AT FILER (optional) C. SEND ACKNOWLEDGMENT
TO: (Name and Address) THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1a. INITIAL
FINANCING STATEMENT FILE NUMBER 1b. This FINANCING STATEMENT AMENDMENT is to be
filed [for record] (or recorded) in the REAL ESTATE RECORDS 20153388518 filed on
08/05/2015 Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s
name in item 13 2. ✔ TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement 3. ASSIGNMENT (full or
partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in
item 7c and name of Assignor in item 9 For partial assignment, complete items 7
and 9 and also indicate affected collateral in item 8 4. CONTINUATION:
Effectiveness of the Financing Statement identified above with respect to the
security interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 5. PARTY
INFORMATION CHANGE: Check one of these two boxes: AND Check one of these three
boxes to: CHANGE name and/or address: Complete ADD name: Complete item DELETE
name: Give record name This Change affects Debtor or Secured Party of record
item 6a or 6b; and item 7a or 7b and item 7c 7a or 7b, and item 7c to be deleted
in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party Information
Change - provide only one name (6a or 6b) 6a. ORGANIZATION'S NAME OR 6b.
INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7.
CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information
Change - provide only one name (7a or 7b) (use exact, full name; do not omit,
modify, or abbreviate any part of the Debtor’s name) 7a. ORGANIZATION'S NAME OR
7b. INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL CODE
COUNTRY 8. COLLATERAL CHANGE: Also check one of these four boxes: ADD collateral
DELETE collateral RESTATE covered collateral ASSIGN collateral Indicate
collateral: 9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT:
Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment) If
this is an Amendment authorized by a DEBTOR, check here and provide name of
authorizing Debtor 9a. ORGANIZATION'S NAME U.S. Bank National Association, as
Collateral Agent OR 9b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 10. OPTIONAL FILER REFERENCE DATA: Debtor: MCC Senior
Loan Strategy JV I LLC (Filed with the Delaware Secretary of State (79201.107))
International Association of Commercial Administrators (IACA) FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)



--------------------------------------------------------------------------------



 